Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 1 of 39




                                                                     •




                 COMPOSITE
                  EXHIBITF
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 2 of 39

  Original Article
                                                                                                                                         Cell Transplantation
                                                                                                                                         2017, Vol. 26(9) 1505-1519
  Adipose-Derived Mesenchymal Stem                                                                                                       © The Author(s) 20 17
                                                                                                                                         Reprints and permission:

  Cells from the Elderly Exhibit Decreased                                                                                               sogepub.com/journalsPennissions.nav
                                                                                                                                         DOl: 10.1177/0963689717721221
                                                                                                                                         journals.sagepub.com/home/cll
  Migration and Differentiation Abilities                                                                                               I   SAGE
  with Senescent Properties

 Meichen Liu 1, Hua Lei 1, Ping Dong', Xin Fu 1, ZhigangYang 1,
 Ying ·Yang 1, Jiguang Ma 1, Xia Liu 1, Yilin Cao 1, and Ran Xiao 1



 Abstt"act
 Adipose-derived stem cells (ASCs) can be applied extensively in the clinic because they can be easily isolated and cause less
 donor-site morbidity; however, their application can be complicated by patient-specific factors, such as age and harvest site. In
 this study, we systematically evaluated the effects of age on the quantity and quality of human adipose-derived mesenchymal
 stem cells (hASCs) isolated from excised chest subcutaneous adipose tissue and investigated the underlying molecular
 mechanism. hASCs were isolated from donors of 3 different age-groups (i.e., child, young adult, and elderly). hASCs are
 available from individuals across all age-groups and maintain mesenchymal stem cell (MSC) characteristics. However, the
 increased age of the donors was found to have a significant negative effect on hASCs frequency base on colony-forming unit
 fibroblasts assay. Moreover, there is a decline in both stromal vascular fraction (SVF) cell yield and the proliferation rate of
 hASCs with increasing age, although this relationship is not significant. Aging increases cellular senescence, which is manifested
 as an increase in SA-~-gal-positive cells, increased mitochondrial-specific reactive oxygen species (ROS) production, and the
 expression of pll in the elderly. Further, advancing age was found to have a significant negative effect on the adipogenic and
 osteogenic differentiation potentials of hASCs, particularly at the early and mid-stages of induction, suggesting a slower
 response to the inducing factors of hASCs from elderly donors. Finally, impaired migration ability was also observed in the
 elderly group and was determined to be associated with decreased expression of chemokine receptors, such as CXCR4 and
 CXCR7. Taken together, these results suggest that, while hASCs from different age populations are phenotypically similar, they
 present major differences at the functional level. When considering potential applications of hASCs in cell-based therapeutic
 strategies, the negative influence of age on hASC differentiation potential and migration abilities should be taken seriously.

 Keywords
 human adipose-derived mesenchymal stem cells (hASCs), aging, cell senescence, differentiation, migration



 Introduction
 Adipose tissue is an ideal source of mesenchymal stem cells
 (MSCs) because high !lmounts of adipose-derived MSCs                                     1
                                                                                              Research Center of Plastic Surgery Hospital, Chines.e Academy of Medical
 (ASCs) with minimal invasiveness are easily accessible. 1                                    Sciences and Peking Union Medical College, Beijing, People's Republic of
 ASCs are stable over long-term culture, expand easily in                                     China
 vitro, and possess multilineage potential, differentiating into
                                                                                          Submitted: October 30, 2016. Revised: April I 0, 2017. Accepted: April
 adipogenic, osteogenic, chondrogenic, and angiogenic cells.                              II, 2017.
 Nicpon et al. confirms the long-term beneficial influence
 resulting from ASC therapy in horse bone spavin treatment,                               Corresponding Authors:
 in contrast to routine steroid usage.2 ASCs also have been                               Xia Liu, Yilin Cao. and Ran Xiao, Research Center of Plastic Surgery
                                                                                          Hospital, Chinese Academy of Medical Sciences and Peking Union Medical
 used as a cell therapy in several human clinical trials, includ-                         College, Ba-Da-Chu Road 33, Beijing 100144, People's Republic of China.
 ing those on soft tissue augmentation, idiopathic pulmonary                              Emails: liuxia@psh.pumc.edu.cn; yllincao@yahoo.com; xiaoran@psh
 fibrosis, 3 and myocardial ischemia. 4                                                   .pumc.edu.cn

 B
 :C 'f.•·f•;;        Creative Commons CC BY-NC: This article is distributed under the terms of the Creative Commons Attribution-NonCommercial 4.0 License
                     (http://www.creativecommons.org/licenses/by-nc/4.01) which permits non-commercial use. reproduction and distribution of the work without further
    ~'               pennission provided the original work Is attributed as specified on the SAGE and Open Access pages (https:l/us.sagepub.com/en·us/nam/open-access-at-sage).
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 3 of 39
1506                                                                                                         Cell Transplantation 26(9)


    Aged patients are the most feasible candidates for the       Table I. Patient Characteristics.
therapeutic use of stem cells. However, aging is believed
                                                                                            Child         Young
to negatively impact tissue repair and healing. 5 Stem cell      Variables                  Group       Adult Group      Elderly Group
function generally declines with age. Several studies on
ASCs have reported alterations in the number, proliferation,     No. of patients           10              8                6
                                                                 Age, years               7.6 (6-12)    24.8 (22-27)     66.3 (60-73)
and differentiation potential of MSCs with respect to donor
                                                                 Gender, male, n (%)        6 (60%)        5 (62.5)         4 (66.7)
age using both animal and human models. Zhu et a!. isolated      BMI (mean ± SEM;        20.4 ± 0.5     20.7 ± 0.8       21.4 ± 0.5
ASCs from adipose tissue obtained from female patients             kg/m2)
undergoing liposuction aged between 20 and 58 years and
                                                                 Abbreviations: BMI, body mass index; SEM, standard error of mean.
found that ASCs obtained from older donors appeared to
have a slower rate of proliferation. 6 Although adipogenic       (Table 1): child (6 to 12 years; n = 10; 6males and4 females),
potential .was determined to be unrelated to donor age, a        young adult (22 to 27 years; n = 8; 5 males and 3 females), and
distinct relationship between donor age and osteogenic           elderly (60 to 73 years; n = 6; 4 males and 2 females). Each
potential has been observed. 6 Moreover, Efimenko et al.         tissue sample was processed simultaneously by both manual
demonstrated that there were no discernible age-associated       and automated methods for all comparative studies.
changes in MSC marker profiles or ASC differentiation
potential among ASCs isolated from subcutaneous adipose
tissue during various surgical procedures from patients
                                                                 SVF Isolation and Viability Assay
aged 2 to 82 years. 7 It became apparent that there are sub-     The stromal vascular fraction (SVF) was isolated enzymati-
stantial differences in cell yield and the characteristic per-   cally from excised fat tissue by digestion with collagenase.
formance of ASCs, which are dependent on the donor site,         Briefly, the fat tissue was washed 2 or 3 times with
the processing method used, and tissue sampling errors.          phosphate-buffered saline (PBS), finely minced, and
    Due to the availability of ASCs, the cells used in most      digested with O.I% (w/v) type I collagenase (Sigma-
studies are obtained from liposuction surgery; therefore, most   Aldrich, StLouis, MO, USA) at 37 oc for 60 min with gentle
subjects are between 20 and 60 years old (i.e., ASCs are         agitation. The suspension was filtered through a nylon mesh
restricted to individuals likely to undergo liposuction). How-   (100 mesh) followed by centrifugation at 1,000 rpm for IO
ever, less research has been done on children and individuals    min, and the fmal pellet was resuspended in culture medium.
over 60 years old. In contrast, studies on individuals over a    The nucleated cells were harvested as the SVF.
wide age span lack systematic and comprehensive analyses.           SVF yield was calculated as the initial cell number imme-
Furthermore, the effects of age on the migration ability of      diately after digestion divided by the same volume of the
ASCs are not well-understood. It is known that migration plays   specimens. Cell concentration and viability were assessed on
an important role in the therapeutic function of stem cells.     a Muse Cell Analyzer using the Muse Cell Count and
ASCs can migrate toward the region of tissue injury, respond-    Viability Assay (Merck Millipore, Darmstadt, Germany).
ing to high levels of chemokines at the site of tissue damage.
    The aim of the current study was to systematically inves-    Culture of Human Adipose-Derived Mesenchymal
tigate the impact of aging on the properties of ASCs obtained
                                                                 Stem Cells (hASCs) and MSC Characteristic
from excised adipose tissue, including cell morphology,
senescent properties, and adipogenic and osteogenic poten-       Examination
tial, with special emphasis on their migration ability. The      Cells were plated at a density of I.5 x 105 cells/cm2 for
obtained results provide new insights into the molecular         culture in Mesenchymal Stem Cell Medium (MSCM, Scien-
mechanisms underlying the age-related decline of the ther-       Cell, Carlsbad, CA, USA) containing I 0% fetal bovine
apeutic potential of stem cells.                                 serum (FBS, HyClone, South, Logan, UT, USA) in a humi-
                                                                 dified 37 cc incubator with 5% C0 2 . Forty-eight hours after
                                                                 isolation, unattached cells were washed off, and the medium
Materials and Methods                                            was changed every 2 d. hASC morphology was evaluated
                                                                 under phase contrast microscopy during culture. At the third
Human Adipose Tissue Samples                                     passage, the expression of MSC surface markers (CD44,
This study was conducted in accordance with the ethics com-      CD73, CD90, and CD105) was analyzed using a Stemflow
mittee ofPlastic Surgery Hospital (Institute), Chinese Academy   Human MSC Analysis Kit (BD Biosciences, San Jose, CA,
ofMedical Sciences and Peking Union Medical College. Writ-       USA) on a FACSAria II flow cytometer.
ten informed consent for the harvest and use of adipose tissue
samples for research purposes was obtained from each patient.    Colony-Forming Unit Fibroblasts (CFU-Fs), Cell
   Human subcutaneous adipose tissue samples (>5 mL)
were excised from the right chest regions of both male and       Proliferation, Apoptosis, and Celt Cycle Assays
female donors during various surgical procedures. Samples        The clonogenic ability of hASCs from the different age
were divided into the following 3 distinct age-groups            donors was determined by a CFU-Fs assay, as described in
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 4 of 39
  Uu et at                                                                                                                     1507


  the literature. 8 Briefly, freshly prepared passage 1 hASCs      hASCs (5 x 105) were incubated with 7 ).tM DCFH-DA work-
  were seeded at a density of 4 cells/cm2 in 55 cm2 dishes         ing solution for 5 min at 3 7 °C. Cells were then harvested and
  (Coming, Tewksbury, MA, USA). After 10 d, the plastic            immediately evaluated on a flow cytometer (BD).
  adherent colonies were stained with 1% crystal violet (Beyo-        Proteasome activity was determined using the proteasome
  time, Shanghai, China). Colonies with diameters greater than     activity assay kit (Abeam, Cambridge, MA, USA) following
  1 mm were taken into account.                                    the manufacturer's instructions. Briefly, cells were incubated
     The number of viable cells was quantified by the CellTiter    with specific luminogenic proteasome substrates, Suc-Leu-
  96 AQueous One Solution Cell Proliferation kit (Promega,         Leu-Val-Tyr-7-amino-4-methylcoumarin (Succ-LL VY-
 WI, USA) following the manufacturer's instructions. In brief,     AMC), and the free AMC fluorescence was measured on a
 20 ).tL of 3-[4, 5-dimethylthizol-2-yl]-5-[3 carboxymethoxy-      fluorometric microplate reader at 350 of the 440 nm.
 phynyl]-2-[ 4-sulfophenul]-2H-tetrazoiium inner salt                 The expression levels of human telomerase reverse
 (MTS)-based assay was added in each well and incubated for        transcriptase (hTERT) and histone deacetylase (SIRTJ),
 4 h at 37 °C. The absorbance was measured at 490 nm on a          p53, p21, pl6, and RBI, RB2 genes were detected by
 PerkinElmer EnSpire Multimode Plate Reader.                       qRT-PCR.
     A Muse Cell Analyzer was used for apoptosis studies using
 the Muse Annexin V & Dead Cell Assay. Cells were harvested,       Adipogenic and Osteogenic Differentiation
 washed with PBS, and incubated with annexin V binding buf-
 fer according to the manufacturer's instructions. The percent-
                                                                   Potential Assay
 age of normal, apoptotic, and necrotic cells was analyzed with     hASCs were seeded at a density of7.5 x 104 cells/mL onto
 a Muse Cell Analyzer (Millipore, Billerica, MA, USA).              6-well plates (Corning, Tewksbury, MA, USA) and cultured
     Approximately 1 x 10 6 cells were centrifuged and              until 90% confluence before switching to adipogenic
 washed with PBS. Washed cells were fixed with 70% etha-            medium (AM: growth medium supplemented with 2 nM
 nol and incubated for 3 hat -20 °C. Approximately 200 ).lL         dexamethasone, 33 f!M biotin, 17 ~-tM pantothenic acid, 0.5
 of fixed cells and an equal volume of Muse cell cycle             mM isobutylmethylxanthine, 5 ~-tM rosiglitazone, and 1 J..tM
 reagent were mixed and incubated for 30 min at room tem-          insulin; all from Sigma-Aldrich). After 4, 8, and 12 din AM,
 perature in the dark. The cell cycle was analyzed using a         adipogenesis was assessed by the qRT-PCR analysis of
 Muse Cell Analyzer (Millipore ).                                  differentiation markers, including peroxisome proliferator-
     The expression levels of c-Jun, c-Fos, caspase8, Bcl-2,       activated receptor (PPAR-y), Ccaat enhancer binding
 and CHEKJ genes were detected by real-time quantitative           protein-C£ (CEBP-r:t.), fatty acid binding protein 4 (FABP-4),
 reverse transcription-polymerase chain reaction (qRT-PCR)         and adiponectin; key enzyme genes involved in lipid metabo-
 (Roche, LightCycler 480, Switzerland).                            lism, including lipoprotein lipase (LPL), glycerol-3-phosphate
                                                                   dehydrogenase (GPDH), fatty acid synthase (FASN),
                                                                   acetyl-CoA carboxylase alpha (ACCJ), and lipase hormone
 Cellular Senescence Assay                                         sensitive (HSL), and energy metabolism-related genes, includ-
 Senescence-associated ~-galactosidase (SA-~-gal) staining         ing PPAR-y, coactivator 1 alpha (PGCJ), and uncoupling
 was performed using a p-galactosidase Staining Kit                protein 1 (UCP 1). Triglyceride content in differentiated
 (Beyotime, Shanghai, China) according to the manufacturer's       cells was identified using 0.3% Oil Red 0 (Sigma-Aldrich).
 instructions. Briefly, 5 x 104 hASCs (passage 5) were seeded      Cell images were collected using inverted microscopy.
 onto 6-well plates and incubated with freshly prepared fl-gal     Stained oil droplets were dissolved in isopropyl alcohol and
 staining solution overnight at 37 oc in the absence of C02 .      measured by reading the absorbance at 510 nm on a
 hASCs were washed with PBS, and the blue color (i.e., senes-      microplate reader (Thermo Scientific, NanoDrop 2000C,
 cent cells) was observed under microscopy. Phase contrast         BD Biosciences, San Jose, CA, USA).
 images were taken, and the percentage of SA-p-gal-positive           To induce osteogenic differentiation, cells were seeded at a
 cells was calculated by dividing the number of blue cells by      density of 5 x 104 /mL onto 6-well plates. After reaching 80%
 the total number of cells, multiplied by 100.                     confluence, osteogenic differentiation was induced by repla-
    Mitochondrial superoxide content was evaluated using           cing the medium with osteogenic medium (OM: growth
 MitoSOX Red reagent (Invitrogen, NY, USA) following the           medium supplemented with 0.1 ).tM dexamethasone, 0.05
 manufacturer's instructions. Passage 2 hASCs were cultured        mM ascorbic acid (AA), and 10 mM sodium glyceroph-
 on glass chamber slides and incubated with 1 mL of 5 ).tM         osphate; all from Sigma-Aldrich). To assess osteogenic differ-
 MitoSOX reagent working solution for 10 min at 37 oc,             entiation, RNA was isolated after induction for 7, 14, and 21 d.
 protected from light. Nuclei were stained with diamidino-         The messenger RNA (mRNA) expression of differentiation
 2-phenylindole (DAPI) and imaged by fluorescence micro-           markers (i.e., Runx-2, alkaline phosphatase [ALP], osteocalcin
 scopy (Leica, Wetzlar, Germany).                                  [ OCN], osteopontin [OPN], and bone morphogenetic protein 2
    2, 7-Dichlorodi-hydrofluorescein diacetate (DCFH-DA)           [BMP2]) was then determined byqRT-PCR. The accumulation
 (Invitrogen) was used to measure total cellular reactive oxygen   of calcium deposits was visualized by staining with .Alizarin
 species (ROS) according to the manufacturer's instructions.       Red S dye and quantified by colorimetric analysis at 562 nm.
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 5 of 39
1508                                                                                                    Cell Transplantation 26(9)


hASC Migration Ability Assay                                       Table 2. Primer Sequences used for qRT-PCR.
A scratch test and a transwell assay were used to determine        Gene                 Primer 5'-3'
the change in the migration ability of hASCs with age.
    Briefly, hASCs were cultured on 6-well plates until
                                                                   ACCI                 F:CTGGTTTGTGGAAGTGGAAGG
                                                                                        R:CTGCGGATTTGCTTGAGGAC
reaching 90% confluence. The original medium was removed,          Adiponeain           F:CTTCCGTCACCTCTAAATCC
and cells were washed with PBS. Cell scratches were made                                R:GTCATCCCTAACTTCAGTGG
with a 200-jlL pipette tip, and residual cells were washed         ALP                  F: GGCTCCAGGGATAAAGCAGGTC
away by PBS. Dulbecco's modified eagle's medium (DMEM)                                  R:GCTCCAGGGCATATTTCAGTGTC
culture medium containing 2% FBS was used to culture cells         BCL2                 F: AGATGGGAACACTGGTGGAG
for 24 h. Inverted microscopy was utilized to observe the                               R:CTTCCCCAAAAGAAATGCAA
healing condition of the cells after 6, 12, and 24 h. Transwell
                                                                   BMP-2                F: ACCCGCTGTCTTCTAGCGT
                                                                                        R:TTTCAGGCCGAACATGCTGAG
assays were performed using an 8-jlm pore size transwell           Caspase-8            F: AACCTCGGGGATACTGTCTG
chamber (Coming) in 24-well plates. Cells were plated in the                            R:CCTGTCCATCAGTGCCATAG
upper chamber of the transwell at a density of2.5 x 104 cells/     CEBP-a.              F:AGGAACACGAAGCACGATCA
mL, while culture medium containing 10 jlg/L stromal cell-                              R:ACAGAGGCCAGATACAAGTG
derived factor 1 (SDF-1) was added in the lower chamber            c-Fos                F: CTTCAACGCAGACTACGAGG
followed by incubation in a 5% C02 incubator at 37 °C. After                            R:GACCGTGGGAATGAAGTTGG
incubation for 6 h, migrated cells appeared in the lower side of   c:Jun                F:CCAACATGCTCAGGGAACAG
                                                                                        R:CTCAAGTCTGTCTCTCTGTG
the transwell membrane and were fixed with 4% glutaralde-          CHEKI                F: AGCGGTTGGTCAAAAGAATG
hyde for 2 h and overnight with 2% Toluidine blue. The                                  R:CCCTTAGAAAGCCGGAAGTC
number of cells at the lower side was counted in 5 different       CXCR7                F:CCAGCAGCAGGAAGAAGATG
randomly selected lOx fields using bright-field microscopy.                             R:GGGCAGTAGGTCTCATTGTTG
    The expression levels of chemokine receptors, such as          CXCR4                F: TCTTCCTGCCCACCATCTAC
CXCR4 and CXCR7 genes, were detected by qRT-PCR.                                        R:GCGTGATGACAAAGAGGAGG
                                                                   FABP4                F:GAAAGTCAAGAGCACCATAACC
                                                                                        R:GACGCATTCCACCACCAGTT
RNA Isolation and Real-Time Quantitative Reverse                   FASN                 F: CCCACCTACGTACTGGCCTA
Transcription-Polymerase Chain Reaction (qRT-PCR)                                       R: TTGGCCTTGGGTGTGTACT
                                                                   GPDH                 F: TACAGCATCCTCCAGCACAA
Total RNA was extracted with TRizol reagent (Invitrogen),                               R:CCTGGAGATCCTGGTGACTA
and 1 jlg was reverse-transcribed using Moloney murine             hTERT                F:GGAGCAAGTTGCAAAGCATTG
leukemia virus (MMLV) Reverse Transcriptase (Invitro-                                   R:TCCCACGACGTAGTCCATGTT
gen). qRT-PCR was performed using a Fast Synergy                   HSL                  F:GGAAGTGCTATCGTCTCTGG
                                                                                        R: TCCTCACTGTCCTGTCCTTC
Brands (SYBR) Green Master Kit and a LightCycler 480               LPL                  F: AGAGAGAGGACTTGGAGATG
system (Roche) according to the manufacturer's instruc-                                 R:GGCTCTGACTTTATTGATCTC
tions. The expression level of each target gene was normal-        OCN                  F:CCTCACACTCCTCGCCCTAT
ized to 18S or ~-actin and measured by the comparative Ct                               R:TGGGTCTCTTCACTACCTCG
(2-Mct) method. The specific oligonucleotide primer                OPN                  F:CAGCAACCGAAGTTTTCACTCCAG
sequences are listed in Table 2.                                                        R:CACCATTCAACTCCTCGCTTTCC
                                                                   PPAR-y               F: TGGAATTAGATGACAGCGACTTGG
                                                                                        R:CTGGAGCAGCTTGGCAAACA
Statistical Analysis                                               PGCirx               F: TCCAGGTCAAGATCAAGGTC
                                                                                        R:CGTGCTGATATTCCTCGTAG
Experimental data were analyzed using GraphPad Prism 5             p/6                  F: AACCTCGGGAAACTTAGATC
software (San Diego, CA, USA). Statistical significance was                             R:TCTACGTTAAAAGGCAGGAC
determined using one-way analysis of variance with Tukey's         p21                  F: GCACTTTGATTAGCAGCGGA
post hoc multiple comparison test for normally distributed                              R:GAAAGACAACTACTCCCAGC
data and otherwise by Kruskall-Wallis test. Data are               p53                  F: TGCTCAAGACTGGCGCTAAA
expressed as the mean ± standard error of the mean. Values                              R:CAATCCAGGGAAGCGTGTCA
of P < 0.05 were considered statistically significant.             RBI                  F:CCGTGTGCTCAAAAGAAGTG
                                                                                        R:CCTTGTTTGAGGTATCCATGC
                                                                   RB2                  F: ACAGGTGCCAACAGTGACAT
                                                                                        R:ATAGGGAGAGAGTGGAGGA
Results                                                            RUNX2                F: ACTGGCGCTGCAACAAGAC
Analysis   of SVF Yield and Viability                                                   R:CCCGCCATGACAGTAACCA
                                                                   SIRTI                F: TAATAGAGTGGCAAAGGAGCAG
The adipose-derived SVF is a heterogeneous population of                                R: TACTGCCACAAGAACTAGAGGA
cells including MSC-like cells, endothelial progenitor cells,      UCPI                 F:GTTTAGGAAGCAAGATTTTAGC
and hematopoietic cells. The yields and viabilities of freshly                          R: GTACAATTGATGATGACACTTC
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 6 of 39
  Uu eta/                                                                                                                      1509


 isolated cell populations were quantified to determine how          indicated a significant decrease in the number of cells in S
 age influences the cell availability within tissue sources and      phase. A slight increase in the number of cells in GO/G 1 and
 survival after isolation. The number of total nucleated cells       G2/M in the elderly group compared with the other 2 groups
 was 7.28 x 105 ± 5.52 x 104/mL with 82.0 ± 3.45% cell               was also observed (Fig. 2F). The expression of CHEKJ (pro-
 viabilityinthechildgroup,6.32 x 106 ± 4.51 x 104/mLwith             motes a G2/M phase arrest), which plays a crucial role in the
 80.0 ± 1.34% cell viability in the young adult group, and           control of the cell cycle, was upregulated with increasing age,
 5.53 x 105 ± 9.9 x 104/mL with 80.9 ± 4.43% cell viability          although the difference was not significant (Fig. 2G).
 in the elderly group (Fig. 1A and B). The mean cell yield and          SA-P-gal activity is the most commonly used biomarker for
 viability values obtained in the present study are consistent      the identification of senescent cells. We observed a significant
 with those from previously published reports. 9 However, we        increase in SA-P-gal-positive cells in passage 5 cells in the
 were unable to demonstrate a significant difference between        elderly group (0.83 ± 0.33%; P < 0.05) compared to the child
 the different age-groups, although there was a trend indicating    group (0.1 0 ± 0.1 O%; Fig. 3A and B), although there was no
 that the SVF cell yield decreases with increasing donor age.       significant difference in passage 3 hASCs between the differ-
                                                                    ent age-groups (data not shown). This result suggests that
 hASCs from Donors of Different Ages Maintain                       hASCs from elderly individuals are more susceptible to repli-
                                                                    cative senescence during in vitro amplification.
 MSC Characteristics                                                    Aging is often associated with several cellular hallmarks
 As previously described, the SVF from the same volume of           of senescence, such as mitochondrial dysfunction, impaired
 fat was plated and adherent colonies formed in all 3 groups        proteasome activity, attenuated telomerase activity, epige-
 after 24 h. hASCs were cultured to the third passage. The          netic changes, and metabolic alterations. 11 •12
 cells in all groups exhibited a fibroblast-like morphology,            The mitochondria is a major source of intrinsic ROS pro-
 and there was no difference during passaging (Fig. 1C).            duction, and mitochondrial ROS are believed to be associ-
    The surface protein expression ofhASCs at passage 3 was         ated with aging. 13 A DCFH-DA assay showed an increase in
 examined by flow cytometry. The cells fulfilled all minimal        total intracellular ROS production with increasing age (Fig.
 criteria for defining MSCs according to the International          3C and 3D), and MitoSOX Red staining demonstrated that
 Society for Cellular Therapy position statement 10; they were     mitochondrial-specific ROS production was increased in the
 positive (>95%) for CD44, CD73, CD90, and CD105 and                elderly group (Fig. 3E).
 had low expression (<5%) of negative markers (CD34,                    The impaired proteasome activity is another important
 CDllb, CD19, CD45, and HLA-DR; Fig. lD). There was                aspect of cellular senescence. As shown in Fig. 3F, protea-
 no significant difference between groups regarding cell mor-      some activity displayed a rapid decrease in the child group
 phology and MSC.marker expression.                                compared to the young adult group, which did not, however,
                                                                   reach significance. The interindividual variation was the
                                                                   highest in the young adult group. The proteasome activity
 hASCs from Bderly Donors Exhibit
                                                                   in elderly group was comparable to the young adult group.
 Senescent Properties                                                   Although decreased expression of S/RTJ and hTERTwith
 Age-dependent stem cell dysfunction can manifest in many          increasing age was evidenced by qRT-PCR, the differences
 forms, such as the loss of self-renewal and/or differentiation,   between groups were statistically insignificant (Fig. 3G).
 increased apoptosis and senescence.                               The senescence markers p53, p/6, and p21 were also
    The amount of progenitor cells in SVF cells was assessed       increased with increasing donor age, although the only sig-
 by the number of CFU-Fs. Increased age of the donor was           nificant difference was observed between the child group
 found to have a significant negative effect on the hASC           and the elderly group with respect to p21 (Fig. 3H). The
 frequency (Fig. 2A). Nearly a 70% reduction in median             retinoblastoma family genes RBI and RB2 also play major
 CFU-Fs was noted in samples obtained from elderly group           roles in controlling the cell cycle G 1/S transition and in
 relative to those harvested from the child group.                 senescence. 14 As shown in Fig. 3H, although the mRNA
    Cell growth kinetics revealed a slight trend toward            expression of RBJ decreased in an age-dependent manner,
 decreasing proliferation potential with age (Fig. 2B). How-       there was no significant difference between groups inRBJ or
 ever, no statistical significance was observed upon analysis.     RB2 expression.
 Consistent with these results, a decreasing trend of c-Jun and
 c-Fos gene expression, the key proto-oncogenes related to
 proliferation, with age was observed (Fig. 2C).                   Adipogenic Differentiation Potential Decreases with
    Apoptosis and its related genes, caspase-8 and Bcl-2,          Age Early, While the Overall Potential of hASCs to
 did not appear to be significantly affected by donor age
                                                                   form Mature Adipocytes Is Comparable between
 (Fig. 2D and E).
    The cell cycle distribution ofhASCs was determined using
                                                                   Age Groups
 a Muse Cell Cycle Assay Kit. An assessment of the percent-        To confirm adipogenesis, cells were stained with the lipid
 age of cells in GO/G 1, S, and G2/M phase among the hASCs         dye Oil Red 0. Small lipid droplets were apparent in all 3
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 7 of 39
1510                                                                                                                          Cell Transplantation 26(9)



                      A                                                      B




                                                     Young adult

                      c

                      PO




                      P3




                  D                                                                          C0105                          NEG
                                                                                                  A            ...     A
                                                                                                                              ..  ~




                                                                                                  I
                   Child

                                                                                              )           \. .J ~
                                      ...,..,                      .. ..                                  .i
                                                                                                                       h          ·-
                   Young                   '\                  I\                                         I\
                   adult

                                       )        \.           ) ~.                              )\                    .J \
                                                                                                                              ·-
                                                                                                                       ~
                                                                                                      "'
                                                                                                      I


                                                                                               )\                       '

Fig. I. Influence of age on stromal vascular fraction (SVF) yield, cell viability, and mesenchymal stem cell (MSC) characteristics. (A) A slight
trend indicated that the SVF cell yield decreased with increasing donor age, but no significant difference was found between the different age-
groups. {B) Donor age had no effect on human adipose-derived mesenchymal stem cells (hASCs) viability. (C) hASCs from different age-
groups showed similar cellular morphologies at passage 0 and 3 (PO and P3) under phase contrast microscopy (20X). (D) FACS analysis was
used to determine the proportion of hASCs expressing MSC surface markers (CD44, CD73, CD90, and CD I 05). Experiments were carried
out in triplicate. Data are expressed as the mean ± standard error of mean (SEM). FACS: fluorescent-activated cell sorting.

groups as early as 4 d following adipogenic induction and                  4A). The results of the semi-quantitative detection showed
gradually increased with induction time. By 12 d of induc-                 that the absorbance values between the 3 groups did not
tion, large Oil Red 0-positive lipid droplets had formed (Fig.             differ significantly at day 4, 8, or 12 (Fig. 4B).
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 8 of 39
  Uu et al                                                                                                                                            1511




      A                                                   I:] Child
                                                                                   c
                                   CFU.fs                                           1:
              1                                                                    .e                                                c.Jun
      :I
      u.                              *                   •      Young adult
                                                                                   :f
      0                                                   •      Elderly
                                                                                    a.
      0                                                                            I(
      ...                                                                          ~
                                                                                    ~
     .!                                                                            1:
                                                                                   ~
      E                                                                            01
      :I                                                                           ~                                   0.0001
         c:
     ..
                                                                                   ~
     .!                                                                            1i
                                                                                   "i                                  0.0000
                                                                                   a::
     B                                                                             E
    ec         1.
                                                          +Child                              Bcl-2                                Caspase-8
                                                          • Youngadul


    '
               0.8
                                                          +   Elderly
    ~          o.s
     c:                                                                            CD
    .2         0.4
                                                                                   1:
                                                                                   CD
    !                                                                              01

    !I
    0...
               0.2
                                                                                   ~
    0..
                                  ., •                                             &
               0.
                     0   .                  'J       '\

     D
                             "'   Time(DIY$)     '        '                    F                               G
           100                                                            80
                                                                                          **                    1:
                                                                                                                Cl
                                                                                                                'i
                                                                                                                      0.11110008
                                                                                                                                   CHEK1
              80                                                                                                Ill

    ~                                                                ~60                                        ! O.ooooo&


                                                                                          ~
                                                                                                                a.
    CD
    01
    Ill
    c
              60

              40
                                                                     CD

                                                                     !40
                                                                     1:
                                                                                                                .=
                                                                                                                c
                                                                                                                II
    CD
    e                                                                ~                                          Cll
    II
    Q.        20                                                    :.20                                        J!
                                                                                                                I
                                                                           0                                    &
                         Lve         Apoptotlc            Dead                     GO 1   s           G2IM


 Fig. 2. Effect of donor age on human adipose-derived mesenchymal stem cells (hASCs) colony-forming unit fibroblasts (CFU-Fs), prolifera-
 tion, apoptosis, and cell cycle distribution. (A) CFU-Fs assay showed the number of clone forming cells decreased significantly in elderly
 group compared with the child group. (B) Donor age had no effect on hASCs proliferation, as evidenced by the MTS assay. (C) qRT-PCR
 analysis of genes associated with proliferation (c-jun and c-Fos) showing a decreasing trend with age. (D) Apoptosis was analyzed using a Muse
 Cell Analyzer, showing no significant difference between the different age-groups. (E) Expression of apoptosis-related genes Bd-2 and
 caspase-8 were determined by qRT-PCR and did not appear to be significantly affected by donor age. (F) Cell cycle distribution of hASCs in
 different age-groups analyzed with a Muse Cell Analyzer. The number of cells in S phase in the elderly group was significantly decreased
 compared with the other 2 groups. (G) qRT-PCR analysis showed that the expression of CHEK /, a cell cycle-associated gene, was
 upregulated with increasing age, although the difference was not significant. Experiments were carried out in triplicate. Data are expressed
 as the mean ± standard error of mean [SEM). *P < 0.05, **P < 0.0 I



    To provide a more stringent and detailed quantitative                                 and the other 2 groups with respect to FASN in hASCs with-
 measurement of adipogenesis, genes related to adipogenic                                 out induction.
 differentiation (PPAR-y, CEBP-a., FABP4, adiponectin, and                                   Consistent with the mRNA expression of adipogenic
 LPL) and lipid synthesis (GPDH, FASN, ACCJ, and HSL)                                     genes, low expression of thermogenic markers UCP 1 and
 were examined following induction at different times. As                                 PGCla. was found in the elderly group (Fig. 4F). Moreoyer,
 shown in Fig. 4C and D, PPAR-y, CEBP-a., FABP4, and                                      their response was slow when induced, suggesting that the
 LPL were highly upregulated as early as 4 d induction in the                             adipose tissue lost brown-like features with aging.
 child group, which differed significantly compared with the                                 Therefore, although their overall potential to form mature
 young adult and elderly groups. Lipid synthesis-related                                  adipocytes was comparable, there were some variations during
 genes (GPDH, FASN, ACCJ , and HSL) decreased with age                                    the early and mid-phases of adipogenic induction among the
 during adipose induction (Fig. 4E). It is worth noting that                              different age-groups. These results suggest that the response to
 there was a significant difference between the child group                               the induction factors ofhASCs is faster in children.
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 9 of 39
1512                                                                                                                                         Cell Transplantation 26(9)



    A               Child                        Young &dull                              Elder1y                    8_,
    en                                                                                                               1!!.                        *
    c:
   ·;:                                                                                                               t
   5
   (/)
                                                                                                                     I,
   iii                                                                                                               ~
   (\'                                                                                                               i'lS
   Cll.
   <i:
   (/)



   c                                                                                                                 I
   :>.                                                                                                               D
   19
                                                                                                                      i!:
   :i"'                                                                                                                t
   <
   ~u
   c
                                                                                                                       t
                                                                                                                       li'8

    E
          0   •••    'l!\_l ~   1G.   1JJ~       1::1~   tt:,if..   ,..   •••   c   !&~     1 (!:)   1 /)4   r.o"'
                                                                                                                       I
                                                                                                                       .r.
   en
   c
   c                                                                                                                          CJChllcl
   ~
   )(                                                                                                                             Young aliull
   0
   (/)                                                                                                                        •   Elderly
   s
   ~


    F                                        G




Fig. J. Senescence state of human adipose-derived mesenchymal stem cells (hASCs) in different age-groups. (A) Representative pictures of
senescence-associated !}-galactosidase (SA-~-gal) staining (20 x magnification). (B) The number of senescent cells (SA-13-gal-positive) was
significantly higher in the elderly group. Positive cells were expressed as a percentage of total hASCs counted. (C) Total intracellular ROS
production was measured using the DCFH-DA assay. (D) Quantitative analysis of the DCFH-DA assay revealed a significant increase in ROS
production in the elderly group. (E) Representative pictures of MitoSOX Red staining demonstrating that mitochondrial-specific ROS
production was increased in the elderly group. (F) Proteasome activity assay showed a decreasing trend with age increasing, although the
difference was not significant. (G) Messenger RNA (mRNA) expression levels of SIRT I and hTERT were determined by qRT-PCR. Although
there was no difference in their expression between the different age-groups, both exhibit a decreasing trend with increasing age. (H) qRT-
PCR analysis showed that the mRNA expression levels of senescence markers p53, pll, and p 16 were increased with increasing donor age.
The mRNA levels of RBI declined in an age-dependent manner, whereas the RB2 expression level in 3 groups was comparable. Only pll
mRNA expression showed significant difference between the child group and the elderly group. The expression of each gene was normalized
to the amount of GAPDH RNA to calculate the relative amount of mRNA. All tests were performed in triplicate, and the data are expressed
as the mean ± standard error of mean. *P < 0.05.
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 10 of 39
  Liu eta/                                                                                                                                 1513



     A                                                                                             B
                                                                                                               Adipogenlo Etficlenoy


     4d




     8d                                                                                            c                PPARy




    12d




    D
      j          0.                CEBJ'a

        ••
         t
        =
        .
        !
        1:11

      j.
      1111:
                         Od   4d      8d    12d   Od   4d           12d

    E
      1i
        ..&
        ..
        !Q.
        Gl

      !
        "'c:a
     I•
     1111:

    F
      j,
      ..•£.,..
      •.
      ! uaz
                                                                                     CJ Child
                                                                                     li!!l Young adult
      &                                                                              -Eidwly
     j
      ..
     1111:0
                1.1101


                         Od


 Fig. 4. Aging influences adipogenit differentiation potential at the early time of induction, while the overall potential to form mature
 adipocytes is comparable between age-groups. (A) Adipogenesis was confirmed in hASCs by Oil Red 0 staining. (B) Semi-quantitative
 detection by colorimetric evaluation of 011 Red 0 uptake showed no significant differences between the 3 groups. (C, D) Adipogenic
 differentiation was further confirmed through qRT-PCR analysis of. genes related to adipogenic differentiation (PPAR-y, CEBP-a, FABP4,
 adiponectin, and LPL}. At the early time of induction (day 4), all genes related to adipogenic differentiation were significandy higher in the
 child group compared to the other 2 groups. (E) The expression of lipid synthesis-related genes (GPDH, FASN, ACC I, and HSL) in hASCs after
 adipogenic induction for 4, 8, and 12 d. There were no significant differences between the different age-groups. (F) The expression levels of
 thermogenic markers UCP I and PGC I ex were significantly higher in the child group at the early induction stage. All tests were performed in
 triplicate, and the data are expressed as the mean ± standard error of mean (SEM). *P < 0.05.
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 11 of 39
 1514                                                                                                                   Cell Transplantation 26(9)



    A                                                                             8
                                                                                         OJII             ALP
                                                                                   .i

    7d                                                                             !I                                     1:] Child

                                                                                   j"'                                    .EidM'Iy
                                                                                                                              Young adult
                                                                                   ~




   14d
                                                                                   c                   R\N(2                    BMP2




   21d




    D

                                                                                                Od   7d     t4d 21d

                                                                                   E            Ostcogonlc Efficiency




 Fig. 5. Osteogenic differentiation diminishes with increasing age. (A) Representative pictures of alkaline phosphatase (ALP) staining (20 x
 magnification). (B, C) Messenger RNA (mRNA) expression levels of osteogenic differentiation-related genes (ALP, RUNX2, BMP2, OCN, and
 OPN) were determined in human adipose-derived mesenchymal stem cells (hASCs) over the course of osteogenic differentiation by qRT-
 PCR. hASCs from aged donors had a diminished response to osteogenic inducers relative to that of young donors. (D) Alizarin RedS staining
 was used to visualize mineralization. Representative images were shown from 3 separate experiments. (E) Quantitative analysis of Alizarin
 Red S staining in hASCs cultures at day 14 after osteogenic induction revealed a significant decrease in matrix calcification in the elderly
 group compared to younger donors. All tests were performed in triplicate, and the data are expressed as the mean ± standard error of
 mean (SEM). *P < 0.05.



                                                                         qRT -PCR (Fig. 5C). Generally, these genes reached a max-
 hASCs from Aged Patients Exhibit Impaired
                                                                         imum at day 14 and gradually decreased by day 21. The
 Osteogenic Potential                                                    expression levels of Runx2, BMP2, and OPN were signifi-
 Osteogenesis was confirmed by ALP and Alizarin Red S                    cantly higher in the child group compared to the other 2
 staining. Increased ALP expression was observed in both                 groups at the early phase (day 7). OCN mRNA expression
 the child and young adult groups during the early stages of             was significantly elevated in the child group compared to
 osteogenesis and gradually decreased by days 14 and 21 . In             other 2 groups during the middle stage (day 14). By the late
 contrast, ALP expression gradually increased in the elderly             phase of differentiation at day 21, BMP2 and OPN expres-
 group during osteogenic induction (Fig. SA and B), sug-                 sion remained higher in the child group than in the other 2
 gesting that the response of hASCs from elderly donors to               groups. hASCs induced in OM for up to 21 d showed exten-
 inducing factors is slower than those from the other groups.            sive mineralization in all 3 groups, as visualized by Ali-
    To determine the factors involved in the osteogenic                  zarin Red S staining (Fig. 5D). Quantitative measurement
 activity of hASCs, we analyzed the expression of various                of Alizarin Red S revealed a significant decrease in matrix
 early-, mid-, and late-phase osteogenic differentiation mar-            calcification in the elderly group compared to the younger
 kers, including ALP, Runx2, BMP2, OPN, and OCN by                       donors (Fig. 5E). Taken together, these data suggest a
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 12 of 39
   Uu eta/                                                                                                                                  ISIS



              A                                                                                    B                         + Child
                                                                                                           41111

                                                                                                   ~

                                                                                                   ~*
              Oh                                                                                   ...::1!111


                                                                                                   1100
                                                                                                   !il
                                                                                                                   •Tlmi(Hours)
                                                                                                                        12      18     24


                                                                                                                         I:] Child
                                                                                                                         •Young adult
              8h
                                                                                                   D                     • Eldtrtt



                                                                                                    !
                                                                                                    c
                                                                                                    ...:
                                                                                                    J
                                                                                                     lt
                                                                                                    ii




  Fig. 6. Cell scratch test and transwell assay were used to examine the migration ability of human adipose-derived mesenchymal stem cells
  (hASCs). (A) Images from the scratch wound migration assay. Healing due to the cellular migration of hASCs was observed over a period of
  6 and 24 h following scratch wounding. (B) Quantitative data from the cell scratch healing assay were shown. The migration ability of hASCs
  in the elderly group was decreased significantly at 6, 12, and 24 h compared to that of the child group. (C) Representative images of cell
  migration using a transwell assay. (D) Quantitative analysis of cell migration using the transwell assay. The number of migratory cells of the
  elderly group was reduced compared to that of the child group (within 6 h). (E) The messenger RNA (mRNA) expression levels of
  chemokine receptors CXCR4 and CXCR7 were decreased in the elderly group. All tests were performed in triplicate, and the data are
  expressed as the mean ± standard error of mean (SEM). *P < O.OS.

  decrease in the osteogenic potential ofhASCs isolated from               the elderly derived ASCs show an impaired migration capa-
  elderly donors.                                                          bility under basal conditions. To identify the pathway impli-
                                                                           cated in cell migration, we performed qRT-PCR to examine
                                                                           the expression of CXCR4 and CXCR7. Consistent with the
 hASCs from Aged Patients Exhibit Impaired                                 results of the migration assay, a significant reduction in
 Migration Potential                                                       CXCR4 and CXCR7 expression was observed in the elderly
 The scratch test and transwell system were used to analyze the            group compared with the younger groups (Fig. 6E), demon-
 migration ability of hASCs. The results of the scratch test               strating that a decreased migration ability is associated with
 showed that the migration ability ofhASCs was significantly               decreased expression of chemokine receptors in hASCs.
 decreased in the elderly group at 6, 12, and 24 h compared to
 that in the child group (Fig. 6A and B). Furthermore, the
 transwell assay revealed that the number of migratory cells               Discussion
 of the elder group was reduced compared to that of the child              hASCs are useful for cell therapy and have been used in
 group within 6 h (Fig. 6C and D). Therefore, we conclude that             several preclinical models of regeneration and clinical
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 13 of 39
 1516                                                                                                      Cell Transplantation 26(9)


trials. 15 The clinical applicability of hASCs spans all age-       different age donors, we observed a decreasing trend in
groups. Some studies have shown the effects of age on the           RBI mRNA expression with increasing age; however, there
proliferative and differentiation potentials of hASCs. How-         was no significant difference across age-groups in RBI or
ever, the differences reported were found to depend on var-         RB2 expression.
ious factors, such as anatomic site, harvesting technique,              The DCFH-DA assay and MitoSOX Red staining demon-
donor gender, and body mass index.                                  strated that intracellular total and mitochondrial-specific
    In the present study, we investigated several distinct          ROS production were increased in the elderly group.
parameters, including the senescence, proliferation, and            Obtained data stand in good agreement with Kornicka
differentiation capacity together with the migration poten-         et al. findings that ROS levels significantly increased with
tial of hASCs derived from different age donor groups.              age, being the lowest in the child group, but they maintained
    The fresh SVF of adipose tissue is a rich source of regen-      on a comparable level in older donors. 26 Another important
erative cells and is used for different clinical applications. 16   aspect of cellular senescence is the impaired proteasome
Cell yield, which reflects the total cell number obtained from      activity_2 7 An impairment of proteasome activity results in
the tissue (not only MSCs), and cell quality are the keys for       damaged proteins (oxidized, misfolded, and denatured)
maximizing the success of clinical studies. The results from        accumulation, which may induce senescence. In previous
the present study indicate a decreasing trend with increasing       studies, proteasome activity is impaired in some forms of
donor age, although there were no significant differences           senescence: either acute senescence in U937 leukemic
between groups. These findings are in agreement with exist-         cells28 or chronic replicative senescence in human fibro-
ing data, suggesting that SVF yield and viability do not            blasts?9 The results of our study showed a decreasing trend
change significantly with donor age. 17 However, Dos-Anjos          of proteasome activity in adult donors (young adult group
Vilaboa et al. showed a statistically significant decline in        and elderly group) compared to child donors. These data are
SVF cell yield with increasing age in female subjects9 and          consistent with the work of Kozil eta!., who reported pro-
that the postmenopausal status of patients could explain the        teasome activity was significantly decreased in fibroblasts
reduced cell yield found in their study.                            from middle-aged donors compared with young donors, and
    hASCs from different age donors were isolated and char-         there are a coregulation of mitochondrial and proteasome
acterized in the study described herein. These cells consis-        function? 9 A decrease in hTERT and SIRTI activity was
tently expressed the characteristic surface markers                 also detected in the elderly group, while no significant dif-
associated with MSCs, and there were no discernible age-            ference in hTERT or SIRTI mR..l\l"A expression was detected
associated changes in MSC marker profiles, consistent with          between the groups. Telomerase reverse transcriptase is the
previous reports. 7 •18 It should be noted that the isolation of    catalytic subunit of telomerase, which stabilizes telomere
MSCs according to the International Society for Cellular            length and affects age-relevant processes linked to optimal
Therapy criteria produces heterogeneous, nonclonal cultures         mitochondrial and stem cell function. 30 Sirt is a family of
of stromal cells containing stem cells with different multi-        histone deacetylases that have been shown to regulate the
potential properties, committed progenitors, and differen-          organismal life span, oxidative stress, and DNA damage. 31
tiated cells. 19 We did not purify the homogenous MSC               Using different model organisms, Sirtl and Sirt2 have been
populations because the presence of different cell types in         implicated in life extension? 2
the SVF might be beneficial in its therapeutic properties?0             Our results indicate that hASCs from aged donors
    However, hASCs obtained from aged donors displayed              undergo a cellular senescence process, although some results
increased senescent features, such as increased SA-p-gal            did not show a significant difference. Increasing sample
activity, enhanced oxidative damage, and high expression            sizes for each age range chosen could help describe this
of p2I. Senescence is considered to be a stress response            relationship more clearly.
triggered by the activation of p53 and is highly influenced             Cellular senescence may be ultimately reflected in cell
by oxidative stress. 21 •22 In our study, we observed that          self-renew, proliferation, apoptosis, cell cycle, and differen-
hASCs isolated from elder donors expressed higher levels            tiation. CFU-F is an important feature of self-renewing stem
ofp2I mR.:.~A and SA-P-gal activity. p53 and pi6 were also          cells. We observed a significant negative effect of age on
increased with increasing donor age, although there were no         hASCs frequency based on the CFU-Fs analysis, in accor-
significant differences between groups. These findings are in       dance with Komicka et al, who also observed reduced poten-
agreement with existing data, indicating that p53, p2I, and         tial ofCFU-Fs forming in older patients. 26 Our results show
pi6lead to cell cycle arrest, senescence, apoptosis, and dif-       that age does not significantly affect proliferation and apop-
ferentiation, which increase with age. 23 The retinoblastoma        tosis. However, a decreasing trend of c-Jun and c-Fos gene
family genes RBI and RB2 play a major role in controlling           expression, the key proto-oncogenes related to proliferation,
the cell cycle G1/S transition and regulating some cellular         with age was observed. Interestingly, our data showed an
processes, such as terminal differentiation and senescence. 24      abnormal cell cycle profile. A significant decrease in the S
Previous studies have sho\\n the switch from RBI to RB2,            phase profile in hASCs from the elderly group was found
including decreased levels of RBI and increased levels of           and the expression of CHEKI, a cell cycle regulator, dis-
RB2 when cells enter senescent arrest. 25 In hASCs from             played a marginal increase in the elderly group compared
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 14 of 39
   Uu eta/                                                                                                                              1517


    with the younger groups. The report of age-associated cell        the effects of multiple chemokine ligands through distinct
    cycle changes in hASCs and BMSCs by Alt et al. support our        signaling mediators to execute differential response and
    findings 33 ; however, they found the overexpression of Bcl2      migration of MSCs. Kim et al. reported the overexpression
    and other genes associated with apoptosis.                        of CXCR4 improved homing and engraftment of hASCs in
        Regarding age-related adipogenic differentiation, there       an animal limb ischemia model. 38 Based on the results
    are conflicting observations. Despite there being some var-       presented in our current work, further studies are needed in
    iations among the 3 groups in terms of the expression levels      order to explain the apparent complexities between chemo-
    of the early adipogenic markers (i.e., PPAR-y, CEBP-r:t.,         kine receptors and MSC function.
   FABP4, adiponectin, and LPL), the actual quantity of lipid
    droplet accumulation present at completion of the experi-
   ment was not significantly different. This was confirmed           Conclusion
   by the expression of lipid synthesis-related genes, such as
                                                                      We demonstrated that hASCs from older patients maintained
   GPDH, FASN, ACCJ, and HSL. Therefore, hASCs isolated
                                                                      MSC characteristics but acquired some properties of senes-
   from aged donors had the capacity to retain their overall
                                                                      cent cells. Moreover, aging could affect the differentiation
   adipogenic differentiation potential compared to those in the
                                                                      potential ofhASCs obtained from older individuals that may
   child group. These observations are in line with the work by
                                                                      restrict the effectiveness of autologous cell therapy with
   Choudhery et al. 34 and Zhu et al} who reported that the
                                                                      hASCs. In addition, hASCs derived from aged subjects show
   adipogenic potential of hASCs was well-preserved in
                                                                      an impaired migration ability. Therefore, although the dif-
   advanced age. However, through more detailed testing, we
                                                                      ferent populations were phenotypically similar, they pre-
   found a slower response of hASCs to adipogenic inducing
                                                                      sented major differences at the functional level. In general,
   factors from the elderly.
                                                                      hASCs derived from elderly subjects present lower capacity
       Our data signify that aging processes have drastic effects
                                                                      for therapeutic repair.
   on the osteogenic differentiation potential of hASCs. Quanti-
                                                                         Further analysis of the function ofhASCs in chronologi-
   tative measurement of Alizarin Red S revealed a significant
                                                                      cally aged donors is needed to confirm the use of autologous
   decrease in matrix calcification in the elderly group compared
                                                                      stem cell-based therapeutic strategies.
   to the child group. Furthermore, differences between groups
   were observed during both the early and mid-phases of osteo-
   genesis, as determined by the quantitative analysis of mole-       Ethical Approval
   cular markers of osteogenic differentiation. Age-related           This study was approved by ethics committee of Plastic Surgery
   changes in the osteogenic potential of hASCs were investi-         Hospital (Institute), Chinese Academy of Medical Sciences and
  gated previously in both human and animal studies. For exam-        Peking Union Medical College . .
  ple, consistent with our results, Choudhery et al. 34 showed a
   significant decrease in osteocalcin and ALP gene expression        Statement of Human and Animal Rights
  in elderly donors. However, Weinzierl et al. 35 described no        The ethics committee of Plastic Surgery Hospital (Institute),
  significant age-related changes in the osteogenic potential         Chinese Academy of Medical Sciences and Peking Union Medical
  from hASC donors aged 12 to 75 years. These discrepancies           College approved the use of human-derived tissue samples. Human
  could be due to the different age ranges and health states of the   subcutaneous adipose tissue samples (>5 mL) were excised from
  cell donors.                                                        the right chest regions of both male and female donors during
       MSCs show great repair capacity, which involves differ-        various surgical procedures following written consent
  entiation and migration properties. MSCs can change their
  membrane receptors and are capable of migration toward the          Statement of Informed Consent
  site of the damage. 36 To date, local injection ofMSCs is the
                                                                      Written informed consent for the harvest and use of adipose tissue
  most prevalent cell delivery method, but inadequate migra-
                                                                      samples for research purposes was obtained from each patient.
  tion limits the therapeutic effect. 37 Current studies are
  mostly based on the differentiation properties of MSCs, but
  few have reported the effects of age on migration ability. The      Declaration of Conflicting Interests
  results of our study clearly demonstrate a .correlation             The author(s) declared no potential conflicts of interest with respect
  between age and impairment of hASCs migration potential;            to the research, authorship, and/or publication of this article.
  both the scratch test and the transwell system demonstrated
  that the migration ability of hASCs in the elderly group was        Funding
  decreased significantly as early as 6 h after culture. The          The author(s) disclosed receipt of the following financial support
  abilities of hASCs to secrete chemokines and express che-           for the research and/or authorship of this article: This work was
  mokine receptors affect their migration activity. The produc-       supported by National Natural Science Foundation of China
  tion of these factors, such as CXCR4 and CXCR7, declines            (81471804; 81301661) and grants from plastic surgery hospital,
  with age, causing impaired hASCs migration potential. Both          Chinese Academy of Medical Sciences and Peking Union Medical
  CXCR4 and CXCR7 are intricately involved in orchestrating           College.
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 15 of 39
 1518                                                                                                                  Cell Transplantation 26(9)


 References                                                                 16. Casteilla L, P1anat-Benard V, Laharrague P, Cousin B.
   1. Gimble JM, Bunnell BA, Floyd ZE. Prospecting for adipose                   Adipose-derived stromal cells: their identity and uses in clin-
      progenitor cell biomarkers: biopanning for gold with in vivo               ical trials; an update. World J Stem Cells. 2011;3(4):25-33.
      phage display. Cell Stem Cell. 2011;9(1):1 - 2.                       17. Buschmann J, Gao S, Harter L, Hemmi S, Welti M, Werner
   2. Nicpon J, Marycz K, Grzesiak J. Therapeutic effect of adipose-            CM, Calcagni M, Cinelli P, Wanner GA. Yield and prolifera-
      derived mesenchymal stem cell injection in horses suffering               tion rate of adipose-derived stromal cells as a function of age,
      from bone spavin. Pol J Vet Sci. 2013;16(4):753-754.                      body mass index and harvest site-increasing the yield by use of
   3. Tzouvelekis A, Paspaliaris V, Koliakos G, Ntolios P, Bouros E,            adherent and supernatant fractions? Cytotherapy. 2013;15(9):
      Oikonomou A, Zissimopoulos A, Boussios N, Dardzinski B,                   1098-1105.
      Gritzalis D, et al. A prospective, non-randomized, no placebo-        18. Pandey AC, Semon JA, Kaushal D, O'Sullivan RP, Glowacki
      controlled, phase lb clinical trial to study the safety of the adi-       J, Gimble JM, Bunnell BA. MicroRNA profiling reveals age-
      pose derived stromal cells-stromal vascular fraction in idiopathic        dependent differential expression of nuclear factor kappaB and
      pulmonary fibrosis. J Trans! Med. 2013;11:17!.                            mitogen-activated protein kinase in adipose and bone marrow-
   4. Murohara T, Shintani S, Kondo K. Autologous adipose-derived               derived human mesenchymal stem cells. Stem Cell Res Ther.
      regenerative cells for therapeutic angiogenesis. Curr Pharm               2011 ;2(6):49.
      Des. 2009; 15(24):2784-2790.                                          19. Squillaro T, Peluso G, Galderisi U. Clinical trials with
   5. Campisi J. Senescent cells, tumor suppression, and organismal             mesenchymal stem cells: an update. Cell Transplant. 2016;
      aging: good citizens, bad neighbors. Cell. 2005; 120(4):513- 522.         25(5):829-848.
   6. Zhu M, Kohan E, Bradley J, Hedrick M, Benhaim P, Zuk P.               20. Dykstra JA, Facile T, Patrick RJ, Francis KR, Milanovich S,
      The effect of age on osteogenic, adipogenic and proliferative             Weimer JM, Kota DJ. Concise review: fat and furious: harnes-
      potential of female adipose-derived stem cells. J Tissue Eng              sing the full potential of adipose-derived stromal vascular frac-
      Regen Med. 2009;3(4):290-30!.                                             tion. Stem Cells Trans! Med. 2017;6(4):1096- 1108.
   7. Efimenko A, Dzhoyashvili N, Kalinina N, Kochegura T,                  21. Estrada JC, Torres Y, Benguria A, Dopazo A, Roche E, Car-
      Akchurin R, Tkachuk V, Parfyonova Y. Adipose-derived                      rera-Quintanar L, Perez RA, Enriquez JA, Torres R, Ramirez
      mesenchymal stromal cells from aged patients with coronary                JC; et a!. Human mesenchymal stem cell-replicative senes-
      artery disease keep mesenchymal stromal cell properties but               cence and oxidative stress are closely linked to aneuploidy.
      exhibit characteristics of aging and have impaired angiogenic             Cell Death Dis. 2013;4:e691.
      potential. Stem Cells Trans! Med. 2014;3(1):32-41.                    22. Maredziak M, Marycz K, Tomaszewski KA, Kornicka K,
   8. YangZ,DongP,FuX,LiQ,MaS, WuD,KangN,LiuX, Yan                              Henry BM. The influence of aging on the regenerative poten-
      L, Xiao R. CD49f Acts as an inflammation sensor to regulate               tial of human adipose derived mesenchymal stem cells. Stem
      differentiation, adhesion, and migration of human mesenchy-               Cells Int. 2016;2016:2152435. doi: 10.1155/2016/2152435.
      mal stem cells. Stem Cells. 2015;33(9):2798-2810.                         Epub ahead of print 2016 Jan 28.
   9. Dos-Anjos Vilaboa S, Navarro-Palau M, Llull R. Age influ-             23. Signer RA, Morrison SJ. Mechanisms that regulate stem cell
      ence on stromal vascular fraction cell yield obtained from                aging and life span. Cell Stem Cell. 2013;12(2):152-165.
      human lipoaspirates. Cytotherapy. 2014;16(8):1092-1097.               24. Alessio N, Bohn W, Rauchberger V, Rizzolio F, Cipollaro M,
 I 0. Dominici M, Le Blanc K, Mueller I, Slaper-Cortenbach I,                   Rosemann M, Irmler M, Beckers J, Giordano A, Galderisi U.
      Marini F, Krause D, Deans R, Keating A, Prockop D, Horwitz                Silencing of RBI but not ofRB2/P130 induces cellular senes-
      E. Minimal criteria for defining multipotent mesenchymal                  cence and impairs the differentiation potential of human
      stromal cells. The international society for cellular therapy             mesenchymal stem cells. Cell Mol Life Sci . 2013;70(9):
      position statement. Cytotherapy. 2006;8(4):315-317.                       1637- 1651.
 11. Sabin E, Depinho RA. Linking functional decline of telomeres,          25. Helmbold H , Galderisi U, Bohn W. The switch from pRb/plOS
      mitochondria and stem cells during ageing. :'\fature. 2010;               to Rb2/p 130 in DNA damage and cellular senescence. J Cell
      464(7288):520-528.                                                        Physiol. 2012;227(2):508-513.
 12. Sethe S, Scutt A, Stolzing A. Aging of mesenchymal stem                26. Kornicka K, Marycz K, Tomaszewski KA, Maredziak M ,
      cells. Ageing Res Rev. 2006;5(1):91-116.                                  Smieszek A. The effect of age on osteogenic and adipogenic
 13. Velarde MC, Flynn JM, Day NU, Melov S, Campisi J. Mito-                    differentiation potential of human adipose derived stromal
      chondrial oxidative stress caused by Sod2 deficiency promotes             stem cells (hASCs) and the impact of stress factors in the
      cellular senescence and aging phenotypes in the skin. Aging               course of the differentiation process. Oxid Med Cell Longev.
      (Albany}.;!'). 2012;4(1):3-12.                                            2015;2015:309169. doi: 10.1155i2015/309169. Epub ahead of
 14. Galderisi U, Cipollaro M, Giordano A. The retinoblastoma                   print 2015 Jul 12.
      gene is involved in multiple aspects of stem cell biology. Onco-      27. Capasso S, Alessio N, Squillaro T, Di Bernardo G, Melone
      gene. 2006;25(38):5250-5256.                                              MA, Cipollaro M, Peluso G, Galderisi U. Changes in autop-
 15. Kim M, Kim I, Lee SK, Bang Sl, Lim SY. Clinical trial of auto-             hagy, proteasome activity and metabolism to determine a spe-
      logous differentiated adipocytes from stem cells derived from             ci fie signature for acute and chronic senescent mesenchymal
      human adipose tissue. Dermatol Surg. 2011 ;37(6):750-759.                 stromal cells. Oncotarget. 2015;6(37):39457- 39468.
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 16 of 39
  Uu eta/                                                                                                                              1519


  28. Bertram C, Hass R. Matrix metalloproteinase-7 and the 20S           34. Choudhery MS, Badowski M, Muise A, Pierce J, Harris DT.
      proteasome contribute to cellular senescence. Sci Signal. 2008;         Donor age negatively impacts adipose tissue-derived mesench·
      1(12):ptl.                                                               ymal stem cell expansion and differentiation. J Trans! Med.
  29. Koziel R, Greussing R, Maier AB, Declercq L, Jansen-Durr P.             2014;12:8. doi: 10.1186/1479-5876-12-8.
      Functional interplay between mitochondrial and proteasome           35. Weinzierl K, Hemprich A, Frerich B. Bone engineering with
      activity in skin aging. J Invest Dermatol. 2011; 131 (3):594-603.       adipose tissue derived stromal cells. J Craniomaxillofac Surg.
  30. Sarin KY, Cheung P, Gilison D, Lee E, Tennen RI, Wang E,                2006;34(8):466-471.
      Artandi MK, Oro AE, Artandi SE. Conditional telomerase              36. Annabi B, Lee YT, Turcotte S, Naud E, Desrosiers RR, Cham-
      induction causes proliferation of hair follicle stem cells.             pagne M, Eliopoulos N, Galipeau J, Beliveau R. Hypoxia pro-
      Nature. 2005 ;436(7053 ): 1048-1052.                                    motes murine bone-marrow-derived stromal cell migration and
  31. Mostoslavsky R, Chua KF, Lombard DB, Pang WW, Fischer                   tube formation. Stem Cells. 2003;21(3):337-347.
      MR, Gellon L, Liu P, Mostoslavsky G, Franco S, Murphy MM,           37. Habisch HJ, Janowski M, Binder D, Kuzma-Kozakiewicz M,
      et al. Genomic instability and aging-like phenotype in the              Widmann A, Habich A, Schwalenstocker B, Hermann A, Bren·
      absence ofmammalian SIRT6. Cell. 2006;124(2):315-329.                   ner R, Lukomska B, et al. Intrathecal application of neuroec·
  32. Kaeberlein M, McVey M, Guarente L. The SIR2/3/4 complex                 todermally converted stem cells into a mouse model of ALS:
      and SIR2 alone promote longevity in Saccharomyces                       limited intraparenchymal migration and survival narrows ther·
      cerevisiae by two different mechanisms. Genes Dev. 1999;                apeutic effects. J Neural Transm (Vienna). 2007;114(11):
      13( 19):2570-2580.                                                      1395-1406.
  33. Alt EU, Senst C, Murthy SN, Slakey DP, Dupin CL, Chaffin            38. Kim M, Kim DI, Kim EK, Kim CW. CXCR4 overexpression in
      AE, Kadowitz PJ, lzadpanah R. Aging alters tissue resident              human adipose tissue-dervied stem cells improves homing and
      mesenchymal stem cell properties. Stem Cell Res. 2012;8(2):             engraftrnent in an animal limb ischemia model. Cell Trans-
      215- 225.                                                               plant. 2017; 26(2): 191-204.
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 17 of 39
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 18 of 39


Hindawi Publishing Corporation
Stem Cells International
Volume 2016,Article ID 2152435, 15 pages
http:/I dx.doi.org/10.1155/20 16/2152435

                                                                                                                                   Hindawi


Research Article
The Influence of Aging on the Regenerative Potential of
Human Adipose Derived Mesenchymal Stem Cells

          Monika Mar~dziak, t,2 Krzysztof Marycz,2,3 Krzysztof A. Tomaszewski,4
          Katarzyna Kornicka,2 and Brandon Michael Henry4
          1
            Department ofAnimal Physiology and Biostructure, Faculty of Veterinary Medicine,
            Wroclaw University of Environmental and Life Sciences, 50-375 Wroclaw, Poland
          2
            Electron Microscopy Laboratory, Wroclaw University of Environmental and Life Sciences, 50-631 Wroclaw, Poland
          3
            Wroclaw Research Centre EIT+, 54-066 Wroc/aw, Poland
          4
            Department ofAnatomy, Jagiellonian University Medical College, 31-034 Krakow, Poland

          Correspondence should be addressed to Krzysztof Marycz; krzysztofmarycz@interia.pl

          Received 2 August 2015; Revised 31 December 2015; Accepted 5 January 2016

          Academic Editor: Christian Dani

          Copyright © 2016 Monika Marcrdziak et al. This is an open access article distributed under the Creative Commons Attribution
          License, which permits unrestricted use, distribution, and reproduction in any medium, provided the original work is properly
          cited.
         Tissue regeneration using human adipose derived mesenchymal stem cells (hASCs) has significant potential as a novel treatment for
         many degenerative bone and joint diseases. Previous studies have established that age negatively affects the proliferation status and
         the osteogenic and chondrogenic differentiation potential of mesenchymal stem cells. The aim of this study was to assess the age-
         related maintenance of physiological function and differentiation potential ofhASCs in vitro. hASCs were isolated from patients of
         four different age groups: (1) >20 years (n = 7), (2) >50 years (n = 7), (3) >60 years (n = 7), and (4) >70 years (n = 7). The hASCs
         were characterized according to the number of fibroblasts colony forming unit (CFU-F), proliferation rate, population doubling
         time (PDT), and quantified parameters of adipogenic, chondrogenic, and osteogenic differentiation. Compared to younger cells,
         aged hASCs had decreased proliferation rates, decreased chondrogenic and osteogenic potential, and increased senescent features.
         A shift in favor of adipogenic differentiation with increased age was also observed. As many bone and joint diseases increase in
         prevalence with age, it is important to consider the negative influence of age on hASCs viability, proliferation status, and multilineage
         differentiation potential when considering the potential therapeutic applications ofhASCs.



1. Introduction                                                           is dependent on cell-cell contact or mediated through the
                                                                          secretion of immunosuppressive molecules [8, 9]. The ability
Mesenchymal stem/stromal cells (MSCs) hold great promise                  of MSCs to secrete membrane derived vesicles (MVs), rich
as a novel therapeutic option for use in tissue regeneration.             in a wide range of growth factors, antiapoptotic factors, and
Because of their multilineage differentiation capacity, MSCs              anti-inflammatory molecules, is currently considered as a
are considered as a potential therapeutic tool for treating a             novel molecular mechanism with significant therapeutic
wide range of pathologies, especially bone and cartilage dis-             potential [10, 11]. Multipotent cells have been isolated from
orders such as osteoarthritis, osteoporosis, and osteonecrosis            many sources including adipose tissue, bone marrow, and
[1-3]. Numerous preclinical and clinical studies, using the               the umbilical cord [12, 13]. Traditionally, human MSCs are
ability of MSCs to repair bone and cartilage, have shown                  isolated from an aspirate of bone marrow harvested from the
promising results in musculoskeletal regeneration of chon-                iliac crest or the acetabulum. However, the most common
dral and osteochondral lesions [4-7]. 1his lends hope for                 and effective way of acquiring the cells is from adipose tissue
MSCs to be potentially used in daily clinical practice.                   [14, 15]. Adipose derived mesenchymal stem cells (ASCs)
    Beside proliferative and multilineage differentiation                 are easily obtained from patients during surgery or through
potential, MSCs have an immunomodulatory effect that                      minimally invasive procedures. Results from a number of
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 19 of 39

 2                                                                                                         Stem Cells International


 animal studies have confirmed that ASCs can be successfully         2.2. Cell Collection and Isolation. All cell handling procedures
 used to treat musculoskeletal defects in vivo [16-18).              described herein were performed in accordance with the
     In humans, the most common disease of the joints is             ethical standards laid down in the 1964 Declaration of
 osteoarthritis (OA) [19]. The prevalence of OA increases            Helsinki and its later amendments and were approved by the
 with age and patients with obesity are at increased risk [20).      Local Bioethics Committee of Wroclaw Medical University
 Moreover, articular cartilage injuries, which originate from        (registry nwnber KB-177/2014). Written, informed consent
 fractures and dislocations, lead to the development of post-        for using tissue samples for research purposes was obtained
 traumatic osteoarthritis (PTOA) [21). Due to articular pain,        from each and every patient prior to surgery.
 PTOA causes decreased joint function and disability [21].
                                                                          Human mesenchymal stem/stromal cells were isolated
 Clinical and epidemiologic experience indicates that preva-
                                                                     from subcutaneous adipose tissue. Patients' fat biopsies
 lence of PTOA after joint surface fracture is strongly depen-
                                                                     (patient age ranged from 22 to 77 years) were obtained
 dent on a patient's age. Adults in their 20s and 30s are signif-
                                                                     during total hip/knee arthroplasty or other open procedures
 icantly less likely to develop PTOA in injured joints as com-
 pared to adults over the age of 50. Although cartilage displays     connected with fracture reduction and fixation. Samples were
 a very limited capacity for self-repair, it is believed that MSCs   placed in Hanks' balanced salt solution (HBSS) (Sigma-
 might be the key to complete cartilage regeneration [22, 23].       Aldrich, Germany) and transferred to the laboratory. Accord-
     Studies conducted over the past few years have suggested        ing to a standard protocol [32], tissue samples were washed
 that aging impacts various MSC properties [24, 25]. This            two times in HBSS with 1% antibiotic solution (Penicillin/
 effect is most clearly illustrated by changes in two specific       Streptomycin/ Amphotericin b, Sigma-Aldrich, Germany)
 parameters: osteogenic differentiation and proliferation [12,       and separated using surgical scissors. The minced tissue was
 26-28]. However, there is evidence to suggest that the amount       digested in collagenase type I solution (1 mg/mL, Sigma-
 of MSCs, their proliferation rate, and population-doubling          Aldrich, Germany) for 40 minutes at 37oC. After centrifu-
 potential diminish with a patient's age. Moreover, an age           gation (1200 xg, 10 min) the supernatant was discarded and
 dependent correlation between the proliferative potential of        the pellet containing the cells was resuspended in culture
 MSCs and cell apoptosis has been described [29] . Similar           medium and placed in a cell culture flask.
 effects have been reported for periosteal progenitor cells and
 hematopoietic stem cells [30, 31]. These findings suggest that      2.3. Cell Culture. Cells were maintained at constant condi-
 the regenerative potential of MSCs is downregulated with            tions in an incubator (37°C, 5% C0 2 and 95% 0 2 ) throughout
 age and points to a possible limitation in their potential          the experiment. The primary culture was plated in a T-25
 therapeutic use.                                                    culture flask and cultured on Dulbecco's Modified Eagle's
     In order to draw a conclusion on the age-related mainte-        Medium (DMEM, Sigma-Aldrich, Germany) with nutrient
 nance of physiological function and differentiation potential       F-12 Ham, 10% of Fetal Bovine Serum (FBS, Sigma-Aldrich,
 of human ASCs in vitro, this study assessed several param-          Germany), and 1% antibiotic solution and then transferred
 eters: the number of fibroblasts colony forming unit (CFU-          to a culture flask. The primary hASC culture was designated
 F), proliferation rate, population doubling time (PDT), and
                                                                     "passage 0." The culture medium was changed every three
 quantified parameters per lineage for osteogenic, adipogenic,
                                                                     days until the cells reached approximately 80% confluence.
 and chondrogenic differentiation. This allowed us to further
                                                                     Adherent cells were detached from the flask using TrypLE'"
 address a possible interdependence between viability and
                                                                     Express (Life Technologies, Poland). Cells were passed three
 osteogenesis, adipogenesis, and chondrogenesis of MSCs.
                                                                     times before starting the experiments. For viability, 7-day test
                                                                     cells were cultured in DMEM/Ham's F12 medium, supple-
 2. Materials and Methods                                            mented with 10% FBS and with 1% antibiotic solution.
                                                                          For chondrogenic, osteogenic, and adipogenic differen-
 To study the influence of age on the viability, morphology,         tiation experiments, hASCs were cultured in STEMPRO®
 and in vitro differentiation potential of human ASCs (hASCs)        Adipogenic, Osteogenic and Chondrogenic Differentiation
 cells, the cells from individuals >20, >50, >60, and >70            Kits (STEMPRO, Life Technologies, Poland).
 years old were investigated. Mesenchymal stem cells were                 The test cells were maintained in 24-well plates and inoc-
 characterized for proliferation rate and CFU- F, along with         ulated at concentration of 30 x 10 3 cells per well. The media
 measurements of population doubling time (PD ), superoxide          was changed every two days. Chondrogenic and osteogenic
 dismutase (SOD) activity, cellular senescence, apoptosis, and       stimulation was conducted for 21 days, whereas cells were
 differentiation potential.                                          cultured in adipogenic medium for 14 days.

 2.1. Experimental Groups. In subsequent experiments, cells          2.4. hASC Characterization. The purity ofMSCs was verified
 were recruited and divided into four groups based on the            using fluorescent-activated cell sorting (FACS). The absence
 donor's age, both male and female healthy subjects (the             of the hematopoietic marker CD34 and the lymphocyte com-
 number of males and females was equal): (1) >20 years (mean         mon antigen CD45, the presence of mesenchymal markers
 age 24 ± 1.4 years; n = 8), (2) >50 years (mean age 57.5 ± 0.7      (CD90, CD73b, CD44, and CD29), and the cell's ability to
 years; n = 8), (3) >60 years (mean age 67 ± 1.4 years; n = 8),      differentiate into chondroblasts, osteoblasts, and adipoblasts
 and (4) >70 years (mean age 75 ± 2.8 years; n = 8).                 confirmed that the obtained cells were in fact MSCs.
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 20 of 39

 Stem Cells International                                                                                                          3


2.5. hASCs Clonogenic and Proliferation Potential. The dono-        adiponectin (ADIQ) and leptin (LEP) in the adipogenic
genic potential of hASCs from each group was tested by              differentiation medium was measured after 14 days of culture.
colony forming unit-fibroblastic (CFU-F) assay. The cells           Bone Morphogenetic Protein-2, ACAN, and Col-I ELISA
were seeded at density 1 * 103 cells/well and the medium was        kits were purchased from R&D Systems (R&D Systems,
changed every 3 days. Cell clusters of more than 50 cells were      Abingdon, UK), and Col-li, ADJQ, and LEP kits were
considered colonies and were counted after 1 week. Experi-          purchased from EIAab (Wuhan EIAab Science Co., China).
ments were performed in duplicate, and CFU-Fs were                  The concentration of proteins was presented as a ratio of
counted by 2 different operators. The efficiency of the ability     protein weight and supernatant volume (w/v).
to form colonies was calculated using a formula described
previously [32].                                                     2.8. Quantitative Reverse-Transcription Polymerase Chain
    The proliferation factor of hASCs was evaluated using            Reaction. Expression of cartilage-specific markers (Col-I!
a resazurin assay kit (TOX8, Sigma-Aldrich), following the           and ACAN), osteoblast-specific markers (OPN, Col-I, OCL,
manufacturers protocol. Test was performed on the 2nd, 5th,          and BMP-2), and adipocyte specific-markers (LEP, ADIQ,
and 7th days of the experiment. Based on absorbance, the            and PPAR-y) were analyzed by quantitative real-time PCR.
proliferation factor and PDT were calculated according to a         Total RNA was isolated from cells by the phenol-chloroform
previously described method [33].                                   method [35]. DNA-free RNA was prepared using DNase I
                                                                     RNase-free kit (Thermo Scientific, USA).
                                                                         The primer sequences used in the study are shown in
 2.6. hASCs Morphology. Growth pattern and cell morphol-            Table 1. CFX Connect'" Real-Time PCR Detection System
 ogy analysis was performed on the 7th day using an                 (Bio- Rad, USA) was used for PCR cycling. The PCR mixture
 inverted, fluorescence microscope (AxioObserverA1, Zeiss)          contained 500 ng eDNA, 500 nM PCR primers, and Real-
 and a scanning electron microscope (SEM; EVO LS15, Zeiss).         Time 2x PCR Master Mix SYBR B (A&A Biotechnology,
 Evaluation of hASCs morphology included analysis of mito-          Poland). The PCR reaction profile consisted of initial enzyme
 chondria, nuclei, and Golgi apparatus localization, as well as     activation at 95"C for 2 min, followed by 45 cycles of denat-
determination of cytoskeleton development. The mitochon-            uration at 9s·c for 30 sec, annealing 30 sec with temper-
dria were stained using a rhodamine-based dye, MitoRed              ature dependent on the primer sequences (6o·c GAPDH;
(Sigma-Aldrich, Germany), whereas the nuclei were stained           6l.s·c Col-I; 67J·c BMP-2; 64.8·c OPN; 67.5"C OCL; 6o·c
using diamidino-2-phenylindole (DAPI). The cytoskeleton             LEP; 6o·c ACAN; 6o·c Col-II; 6o·c ADIQ; 60"C PPAR-y),
was dyed using atto-488-labeled phalloidin. Nuclei and              and extended at n·c for 30 sec with a single fluorescence
cytoskeleton staining was performed after cells were fixed          measurement. The series of cycles were followed by a melt
with 4% paraformaldehyde. Procedures involving fluores-             curve analysis to ensure reaction specificity. The expression
cence staining were performed in accordance with manufac-           level of each gene was normalized to the housekeeping gene,
turers' instructions and methods described previously.              GAPDH. Subsequently, the relative gene expression (Qn) was
     After chondrogenic differentiation, cells were stained         calculated in relation to the GAPDH gene [36].
with 0.1% aqueous solution ofSafranin 0 (specific for proteo-
glycans). Additionally, after osteogenic and adipogenic differ-     2.9. Oxidative Stress and Senescence. Prior to assessing the
entiation, the presence of calcium deposits and intracellular       level of oxidative stress, cells were cultured in normal DMEM
lipid vesicles was confirmed with Alizarin Red and Oil Red 0        growth medium without phenol red. Superoxide dismutase
staining, respectively.                                             (SOD) activity was measured with the commercially available
     Photographs were acquired using a PowerShot Camera             SOD Assay kit (Sigma-Aldrich, Germany), whereas the level
(Cannon).                                                           of nitric oxide (NO) was estimated using Griess reagent
     For SEM imaging, cells were prepared as was described          kit (Life Technologies, USA). The production of ROS was
earlier [34]. Briefly, postfixed cells were washed with distilled   determined by measuring H2DCF-DA (Life Technologies,
water and dehydrated in a graded series of ethanol dilutions        USA) . All procedures were performed in duplicate, according
(from 50% to 100%, everylO%). Dried samples were sputtered          to the manufacturer's instructions.
with gold and placed in the microscope chamber. Morphol-                As an indicator of senescence in cells, SA-fi-galactosidase
ogy of cells was determined using an SEI detector at 10 kV of       staining was performed, using Senescence Cells Histochem-
filament tension (SEM, Zeiss Evo LS 15).                            ical Staining Kit (Sigma-Aldrich, Germany). After staining,
                                                                    according to the manufacturer's protocol, supernatants were
2.7. Quantitative Collagen Types I and II, Aggrecan, Bone           collected and measured for absorbance at 420 nm. The num-
Morphogenetic Protein-2, Leptin, and Adiponectin Assays.            ber of viable cells and dead cells was assessed using Cell stain
The total concentration of chondrogenesis specific markers,         Double Staining Kit (Sigma-Aldrich, Germany). The nuclei
Collagen type I (Col-I), Collagen type II (Col-II), Aggrecan        of dead cells were stained with propidium iodide, whereas
(ACAN), and Bone Morphogenetic Protein-2 (BMP-2), was               the nuclei of viable cells were stained with Calcein-AM. Cells
measured by enzyme-linked immunosorbent assay (ELISA)               were then observed using epifluorescence microscopy. The
in collected supernatants derived from hASCs cultured in            number of dead cells was calculated as percentage of all
chondrogenic differentiation medium. In order to evaluate           viable cells. All procedures were performed in accordance to
adipogenic differentiation efficiency, the concentration of         manufacturer's instructions.
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 21 of 39

 4                                                                                                          Stem Cells International


                                                TABLE 1: Primer sequences used in qPCR.
 Gene                             Primer 5' -3'                          Amplicon length (bp)            Accession number
                         F:GCCTACGAAGCAGGCTATGA
 ACAN                                                                             136                       NM_Ql3227.3
                           R:GCACGCCATAGGTCCTGA
                         F: AGGGTGAGAAAGGAGATCC
 ADIQ                                                                            4155                      XNL011513324.1
                          R:GGCATGTTGGGGATAGTAA
                         F:ATGGATTCGTGGTGGAAGTG
 BMP-2                                                                            349                        KC294426.1
                         R:GTGGAGTTCAGATGATCAGC
                         F:GTGATGCTGGTCCTGTTGGT
 COL-I                                                                            123                      NM_OQ0088.3
                         R:CACCATCGTGAGCCTTCTCT
                           F: GACAATCTGGCTCCCAAC
 COL-II                                                                           257                       N.lvL001844.4
                          R:ACAGTCTTGCCCCACTTAC
                         F:GTCAGTGGTGGACCTGACCT
 GAPDH                                                                            286                      NM_OQ17008.4
                         R:CACCACCCTGTTGCTGTAGC
                       F: ATGACACCAAAACCCTCATCAA
 LEP                                                                              22                      XlVL005250340.3
                       R:GAAGTCCAAACCGGTGACTTT
                        F:ATGAGAGCCCTCACACTCCTC
 OCL                                                                              292                       NM_199173.4
                          R:CGTAGAAGCGCCGATAGGC
                        F:AAACGCCGACCAAGGTACAG
 OPN                                                                              213                         U20758.1
                       R: ATGCCTAGGAGGCAAAAGCAA
                       F:ATGACACCAAAACCCTCATCAA
 PPARy                                                                            125                        AB565476.1
                    R: GAGCGGGTGAAGACTCATGTCTGTC


 2.10. Statistical Analysis. Group data is presented as mean ±       tended to be located mainly around the nuclei. Scanning
 standard deviation (SD). Data analysis was performed using          electron microscopy analysis showed that hASCs obtained
 GraphPad Prism 5.0 (San Diego, USA). Statistical signifi-           from donors in the >20 years age group were characterized
 cance was determined using one-way analysis of variance             by formation of a greater number of thin cellular projections
 (ANOVA) with Tukey's post hoc multiple comparison test. A           (filopodia and lamellopodia) and several MV s located at the
 p value of <0.05 was considered statistically significant.          cell boundary (Figures 2(i)-2(l)).
                                                                          Observations of cell growth kinetics revealed that the
 3. Results                                                          proliferation rate of cells obtained from young donors (>20
                                                                     years of age) was significantly higher than in older patients,
 3.1. Donor Age Related Changes in hASCs Morphology and              and the rate increased gradually until cells finally reached
 Proliferative Potential. Human ASCs isolated from all four          full confluence (day 5) (Figure 3(a)). Growth curves did not
 age groups fulfilled the MSC criteria: (i) typical plastic          differ significantly between the older donor samples (>50,
 adherent growth; (ii) expression of CD44, CD73, CD90, and           >60, and >70) . Furthermore, there was a clear association
 CD105 and absence of surface antigens CD34 and CD45                 between PDT and donor age (Figure 3(b) ); cells from younger
 (Figures l(a) and l(b)); (iii) in vitro differentiation potential   donors reached PDT faster than older patients. Between
 toward osteogenic, adipogenic, and chondrogenic lineages            the older donor groups, we did not observe significant
 (Figure I( c)). We did not observe any differences in regard to     differences. Beyond the observation of a correlation between
 the percentage of MSC surface antigen expression, although          age and population doubling time, our results showed that the
 there was some variation connected with donor age and CD73          clonogenic potential of young and old MSCs samples was age-
 expression (Figure l(b)).                                           dependent. The percentage of CFU formation ranged from
     Plastic adherent colonies were observed in all donor sam-       0.9% (>70) to 5.7% (>20) (Figure 3(c)).
 ples. All cells displayed proper fibroblasts-like morphology,            To validate that the decrease in cell growth results
 with predisposition to growth in close contact. Fluorescent         from age-dependent apoptosis, we calculated the number
 staining after 7 days of culture indicated that all cells had the   of dead cells (Figure 4(c)) marked with propidium iodide
 ability to grow in multilayer form, with centrally positioned       (Figure 4(a) (I)-(L)) and compared it to the number of live
 nuclei. However, cells from donors >70 years were flatter           cells (Figure 4(a) (E)-(H)). We confirmed that with increas-
 than cells from other groups, with visible giant cells and          ing donor age, the percentage of dead cells increases, although
 signs of apoptosis (Figures 2( a)-2( d)). Additionally, the mito-   not to a level of statistical significance. \Ve also confirmed the
 chondrial activity of MSCs from young and elderly patients          existence of a correlation between p53 and p21 mRNA levels
 was evaluated by MitoRed staining (Figures 2(e)-2(h)). We           in MSCs and the donor age (Figures 4(d) and 4(e)).
 observed that mitochondria in young patients were evenly                 Moreover, after 7 days of culture, we observed that cells
 distributed within the cells, whereas with increased age they       underwent replicative senescence. This was manifested by
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 22 of 39

 Stem Cells International                                                                                                                                                                                                  5

         1.2k
                                                                                                                                                                 300
                                                                                                                             CD45                                                           CD44
                                                                                          2.0k
              900
                                                                                                                                                                 200
  §                                                                         1:!:I l.Sk                                                                  1:!
  0           600                                                           0
                                                                                                                                                         :I
                                                                                                                                                         0
  u                                                                         u l.Ok                                                                      u 100
              300                                                                          500
                     0                                                                       0                                                                     0
                         10°         10'      102         103         10~                           100         10'          101      10)         104                   100         10 1     102          103         w•
                                             CD34                                                                           CD45                                                            CD44
                                                                                          300
        1.2k                                                                                                                CD90                                 400                         CD105

              900                                                                         200                                                                    300
  1:!                                                                       1:!:I
 8
  :I
              600                                                            0
                                                                            u 100                                                                       ~
                                                                                                                                                        u
                                                                                                                                                                 200

              300                                                                                                                                                100

                 0                                                                          0                                                                     0
                         10°         101        102       103         104                       10°             101          102    103           to•                   100                  102      103             w•
                                            CD73                                                                            CD90                                                            CD105
                                                                                                                      (a)

                         5                   CD34                                          100                              CD44                                  0.4                      CD45
              ~                                                                  ~                                                                       ~
              ~
                         4                                                          .       80
                                                                                 ]                                                                       ~        0.3
              =a         3                                                       =a         60                                                           =a
              'S                                                                 ......
                                                                                    0                                                                    'S 0.2
              e-2                                                                           40
                                                                                    ~                                                                     e-
              1:::
              QJ

              &          1
                                                                                    u
                                                                                    &       20                                                            g. 0.1
                                                                                                                                                          1:::

              1:!                                                                 ~                                                                       ~
              p..        0                                                       p..
                                                                                                0                                                        p..     0.0
                               >20      >50       >60           >70                                       >20      >50       >60            >70                               >20      >50       >60            >70
                                       Donor age (years)                                                          Donor age (years)                                                   Donor age (years)
                                           CD73
                                                      *
                                            •                                                                               CD90                                                           CD105
                100             ~ ,...---!.-.,                                             100                                                                   100                          *
                                                                                                                                                                                           ..----,
    ~                                                                            ~                                                                      ~
    "'
    ~
                     80                                                          =a ..      90                                                          =a
                                                                                                                                                         QJ
                                                                                                                                                                  90

    =.
    u                                                                               u                                                                    u
                     60                                                          =a         80                                                          =a        80
   'g                                                                            'Cl                                                                    'Cl
                     40                                                                     70                                                                    70
    e-
        c::                                                                         ~                                                                   5
                                                                                                                                                         e-
        g.           20
                                                                                    QJ

                                                                                    &       60                                                          &         60
    J:                   0                                                       p..
                                                                                    1:!
                                                                                            50
                                                                                                                                                         ~
                                                                                                                                                        p..
                                                                                                                                                                  50
                               >20      >50       >60           >70                                       >20      >50       >60            >70                               >20      >50       >60            >70
                                       Donor age (years)                                                          Donor age (years)                                                   Donor age (years)
                                                                                                                      (b)




                                                                                                                      (c)

FIGURE 1: Characterization of MSCs. (a) Flow cytometry analysis of MSC positive (CD44, CD73b, CD90, and CD lOS) and negative (CD34
and CD45) surface markers. (b) Flow cytometry analysis determined the percentage of specific markers in total analyzed hASCs from patients
differing in age. Quantification of markers revealed no significant differences between groups. (c) Alizarin Red staining of calcium deposits,
Safranin 0 staining for proteoglycans, and accumulation of lipid droplets dyed with Oil Red 0 following differentiation into osteoblast,
chondroblasts, and adipocyte lineages.
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 23 of 39

 6                                                                                                                 Stem Cells International

                 >20                               >50                                  >60                                >70


     s::                            s::                               ~                                    ~
     Ci
     :s                             e
                                    :a
                                                                      0
                                                                      -a
                                                                      :§
                                                                                                           e.E
  ""'·s                             .:§                                0                                  ""'·a
  :;;!
  ..c:
                                    ;;                                 ...
                                                                      :::::;
                                                                      ..c:                                 ~
     ::>.                           f                                 p..                                  0..


                (a)                               (b)                                  (c)                                (d)
                 >20                               >50                                  >60                                >70



  ""'"'.:>                          ""'"'                            ""'.                                 ""'...
  ""'                               ~                                 ""'                                 ""'
                                                                      ~
                                                                                                            0
     ;!:::
  :::E                              ~                                                                      ~


                (e)                               (f)                                  (g)                                (h)

                 >20                               >50                                  >60                                >70




                (i)                               (j)                                  (k)                                (I)

 FIGliRE 2: Comparison ofhASCs morphology from different age groups, evaluated after seven days of propagation. Scale bars: (a-d) 250 ~m;
 (e-h) 300 ~m; (i-1) 10 ~m.


 the expression of senescence associated beta-galactosidase,                   At the beginning of the experiment, cells cultured in
 which was measured by dye absorption (Figure 4(b)). While                 the chondrogenic differentiation medium displayed spindle- ·
 the senescence of cells was more visible in older age                     shape morphology, without any obvious age-dependent
 groups through microscopic observations, absorption mea-                  changes in cell shape or size. After 16 days of culture, chondro-
 surements indicated that even though younger cells showed                 e-like ASCs spontaneously formed large aggregates. Char-
 lower dye absorption, the differences between groups were                 acteristic chondro-nodules were observed in all investigated
 statistically insignificant.                                              cultures. Cells from the donors >20 years of age formed
     Furthermore, we compared the oxidative stress senes-                  smaller aggregates, between which a cellular monolayer was
 cence of cells and apoptosis. The obtained results revealed               created with the presence of fibroblast-like cells (Figure 6(a)
 that the ROS level (Figure S(a)) was significantly lower in               (E)).
 young patients (>20) compared to older age groups. Interest-                   Histological staining of chondrogenic samples with
 ingly, we did not detect significant differences in ROS lev-              Safranin 0, after 16 days of induction, showed that the
 els between older age groups. The same relationship, also                 samples from all investigated donor groups formed nodules.
 insignificant, was observed when comparing NO levels                      The analysis of chondro-nodules in SEM showed that cells
 (Figure S(b)). The lowest NO level was found in the >20                   from older donors maintained a more spherical shape and
 age group and the level increased with donor age. On the                  had rare lamellopodia, whereas cells from the >20 years old
 contrary, we observed only slight differences between the                 group, formed loosely structured aggregates combined with
 groups in SOD levels (Figure S(c)).                                       several small chondro-nodules (Figure 6(a) (E)-(H)).
                                                                               Results of qRT-PCR revealed significant age-related dif-
 3.2. The Ability of hASCs to Differentiate into Chondroblasts             ferences in the expression of genes encoding cartilage matrix:
 Decreases with Age. The ability of hASCs to differentiate into            Col-II and ACAN (Figures 6(b) and 6(c)). We found sig-
 the chondrogenic cell lineage (samples from all four age                  nificant differences between the >20 years old group and
 groups) was evaluated based on lineage specific metabolite                older patients, whereas we did not observe significant changes
 production, which was measured by protein and mRNA                        in ACAN expression between elderly patients. Expression
 levels, as weli as through observation using an inverted,                 levels of all matrix proteins were highest in young patients
 fluorescence microscope and SEM.                                          and decreased with donor age. Quantitative evaluation of
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 24 of 39

 Stem Cells International                                                                                                                                                         7


                                                      Cell number                                                                            PDT

                                                                               •••           ***
       2.0
                                                                               -· ------ --i
                                                                           '
       1.5
                                                              ''   -----                                                                                               **
                                                     ***""'
                                                     ,tl
       1.0
                                          ;
                                              ,' '
                                      '
                                  /
      0.5                    ,'
                     /   '


                                                      2                         5             7                          0            50           100      150             200
                                                          Days of culture                                                                          (hrs)
             -• - >20years                                     --- >60 years
             _..... >50years                                   ·-+·· >70 years
                                                            (a)                                                                              (b)

                                                                                                  Colony-forming efficiency
                                                                                                                        ***
                                                                                                      **
                                                                           6             I   *"'*
                                                                                     I                                    "'"'*
                                                                                                                 ....             *
                                                                           4
                                                                                                                          :I
                                                                           2                          I


                                                                           0~--~--------,--------,r--------.----
                                                                                     >20             . >50           >60               >70
                                                                                                       Donor age (years)
                                                                                                           (c)

FIGURE 3: Comparison of cell proliferation in different age groups. (a) Cell proliferation assay, (b) population doubling time, and (c) fibroblast
colony-forming unit efficiency over seven days. Results expressed as mean± SD. • p value <0.05.




Col-11 and ACAN on an mRNA level was additionally                                                                 visualized by Alizarin Red staining and observed in all inves-
confirmed on the protein level by an ELISA test (Figures                                                           tigated groups. Noticeably greater nodules were observed in
6{b) and 6(c)). In contrast to gene expression analysis, we                                                        ASCs from younger donors. This coincided with the results of
did not observe significant changes between groups in ACAN                                                        calcium and phosphorus content in bone nodules, measured
secretion. However, analysis of the concentration of Col-li                                                       by SEM-EDX (Figure 7(a)). Alkaline phosphatase activity in
on the protein level indicated a significant decrease of Col-                                                     cells measured after 7 days and after 14 days was highly
li concentration with increasing donor age.                                                                       variable between groups, but did not display any significant
                                                                                                                  changes (Figure 7(b)). No significant correlation between
                                                                                                                 .age and hASC differentiation capacity was observed. Gene
4. Osteogenic Differentiation Potential of                                                                        expression analysis ofOPN, OCL, and BMP-2 revealed higher
   hASCs Decreases with Donor Age                                                                                 expression of all investigated osteogenic markers in younger
                                                                                                                  patients, with only slight differences between older groups
Osteogenic differentiation of young and old hASCs was                                                             (Figure S(a)). An exception was the expression of Col-I,
evaluated based on extracellular matrix calcification. Mineral                                                    where we observed a similar trend for all donor groups. Simi-
calcium deposits and hydroxyapatite-like structures were                                                          larly, on the protein level, we observed a higher concentration
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 25 of 39

 8                                                                                                                                                     Stem Cells International



                                                                  >50                                                                                         >70


                                              ..
      '"'
      1.)

      13
                                              1.)

                                              5v                                            .8"'                                                "'v
                                                                                                                                                ".,~
                                              ..                                                                                                 ...
                                                                                            u
      ~
                                               "'                                           ~
      "'
      1'1                                     .5                                             5                                                   c;
      "'
     ""                                       "'                                            "'                                                  "'
                (A)                                               (B)                                                  (C)                                     (D)




     ~                                        ~                                             ~
                                                                                            ~                                                   ~
     .5                                       .5                                             c:
                                                                                            ·;;;                                                .~
                                              ~
      "'                                                                                    v
                                                                                                                                                ~u
      1.)
  ~                                                                                         <a
     u                                        d                                             u


                (E)                                               (F)                                                  (G)                                     (H)


      "'
     :g
  "0
     .:a
      e
     .::!
     "0
     ·c.
      0
      ....
     p.,



                (I}                                               (J)                                                  (K)                                     (L)

                                                                                      (a)

                                                             /3-Galactosidase                                     Dt!ad cells evaluation
                                      0.010                                                              10                         ..
                           ~ 0.008                                                                        8
                           'o
                            1'1       0.006                                                               6
                           .!2
                           e. 0.004                                                                l      4
                            0

                           ~          0.002                                                               2
                                                                                                          0
                                                    >20     >50         >60     >70                             >20          >50          >60   >70
                                                          Donor age (years)                                            Donor age (years)

                                                           (b)                                                                (c)




                                £
                                c:
                                       0.81
                                       0.7
                                                     f--~*
                                                                  p53


                                                                                                 i
                                                                                              s::0       0.7
                                                                                                                 f-
                                                                                                                 ~
                                                                                                                              ..
                                                                                                                             .,..
                                                                                                                                    p21




                                                                        •
                                                                                                         08


                                                                                                                                         I
                                p.,    0.6                                                      p.,

                                ~..,
                                V)
                                       o.s     I~I                                             gN
                                                                                                         O.(i
                                                                                                         0.5    r=-,
                                8-                                                             ~
                                & 0.2                                                              1'1   0.2
                                                                                                0
                                                                                                           0
                                                    >20    >50          >60     >70                             >20          >50         >60    >70
                                                          Donor age (years)                                            Donor age (years)

                                                            (d)                                                              (e)

 FIGURE  4: Characterization of age-dependent apoptosis. (a) Cells stained for senescence showing cells with J3-galactosidase accumulation
 (A-D), Calcein-AM (E-H), and propidium iodide (I-L) for live-dead cells identification. (b) J3-galactosidase absorbance measurement. (c)
 Percentage of apoptotic cells calculated from Calcein-A.M/propidium iodide staining, (d) evaluation of p53, and (e) p21 on the mRNA level.
 Results expressed as mean± SD. • P value <0.05.
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 26 of 39

 Stem Cells International                                                                                                                  9


                                                           40         Nitric oxide (NO)                                   SOD


                                                                                                  ~:~ln
           0.015                                                                                                    •
                                                           30                                     ';' 40
           0.010                                   3
                                                   8                                               f 35
     -;;                                           ~ 20                                           ]   30
     ~                                             _.:;.
           0.005                                                                                  ;§ 25
                                                           10                                     j
           0.000                                           0
                   >20     >50      >60      >70                >20      >50      >60      >70             >20     >50      >60      >70
                         Donor age (years)                             Donor age (years)                         Donor age (years)
                          (a)                                             (b)                                       (c)

FIGURE 5: Levels of oxidative stress in hASCs. (a) Reactive oxygen species, (b) nitric oxide, and (c) superoxide dismutase levels. Results
expressed as mean ± SD. • P value <0.05.



of secreted OPN, OCN, and BMP-2 in young patients and a                      lengthen the time; needed for clinical autologous application
higher concentration of Col-I in the elderly (Figure 8(b )).                 in these patients.
                                                                                  Our data is consistent with results of other studies that
4.1. Age-Related Changes in hASC Differentiation into                        were conducted on bone marrow derived MSCs, which
Adipocytes. Qualitative assessment of Oil Red 0 staining                     showed that aging slowed the PDT [37, 38). In correlation
revealed that, after 14 days, adipogenic induced hASCs                       with growth curve and PDT changes, we observed an age-
populations produced similar amounts of lipid droplets in all                dependent reduction in the ability to form single cell-derived
investigated groups (Figure 9(a) ). We did not find differences              colonies. The number of colony-forming MSCs strongly
between the groups in the number and size of lipid vacuoles                  correlates with both their culture expansion ability and their
dyed by Oil Red 0 (Figure 9{a) (A)-(D)). However, slight                     differentiation potential. Taking into account the prolifera-
differences between groups were visible under SEM, through                   tion rate, the PDT, and the CFU of cells is important for their
which the youngest donor group appeared to ·have a smaller                   clinical application due to the large number of cells necessary
amount of lipid droplets. Moreover, the differentiation                      for therapy.
response was reduced in the >20 years old group, which was                        A reduction in proliferation rate and viability of cells
manifested by lower adiponectin and leptin levels, measured                  might be ultimately reflected in cell senescence and apoptosis
by both ELISA (Figure 9(b)) and qRT-PCR (Figure 9(c)).                       [39]. MSCs can undergo only a limited number of cell
Furthermore, we observed an age-dependent increase in the                    divisions in a process called cellular senescence. Senescence
mRNA level ofPPAR-y gamma expression (Figure 9{d)).                          is considered to be a stress response triggered by the acti-
                                                                            vation of p53 and is highly influenced by oxidative stress
5. Discussion                                                                [40 ]. In our study, we observed age-dependent senescence
                                                                            manifested by an altered state of growth, which correlates
The deterioration of the regenerative potential upon aging                  with decreasing mitochondrial activity, high levels of·p53
has been suspected to be due to functional changes in adult                 and p21, and increased activity of /3-galactosidase. Age-
stem cells. To confirm this hypothesis, we investigated several             dependent intensification of senescence has been shown in
distinct parameters including growth curve, proliferation                   animal models and confirms that with increasing donor age,
factor, PDT, and differentiation capacity into chondrogenic,                the number of senescent cells accumulating fi-galactosidase is
osteogenic, and adipogenic lineage in hASCs derived from                    also increasing [41, 42). Moreover, based on gene expression
different donor age groups.                                                 analysis, there is experimental evidence suggesting that aging
    In this study, differences among hASC populations                       involves the p53 and p21 pathway. The p21 protein is a
derived from >20, >50, >60, and >70 years old donor groups                  substrate for caspase-3 activity which appears to be activated
were manifested by cell expansion properties. Our results                   by ROS, thereby facilitating apoptotic response [43, 44].
found that age significantly affected the growth kinetic and                In our experiment, cells derived from older groups had
the PDT of the investigated groups, with evident differences                elevated concentrations of ROS and NO and simultaneously
between young and elderly patients. Interestingly, there were               decreased levels of SOD, which plays an important role as an
no significant changes in regard to proliferation activity                  antioxidative factor in the cell [45).
between the older patient groups. This observation could                         Multilineage differentiation potential has been consid-
suggest that while proliferative activity of cells decreases                ered an important quality of MSCs [46]. Although it has
with age, hASCs do not completely lose their proliferative                  been shown that adult human MSCs can differentiate into
potential, even in the elderly. However, in clinical practice,              the chondrogenic lineage, little is known about whether this
due to the lower proliferative rates of cells isolated from older           differentiation capacity is age-dependent. While our results
patients, it may be necessary to culture and expand MSCs                    show that age reduces chondrogenic differentiation poten-
in vitro for a longer period before clinical use, which may                 tial of hASCs, this reduction does not necessarily indicate
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 27 of 39

10                                                                                                                               Stem Cells International




                                                                                                                            .5
                                                                                                                            ~
                                                                                                                            "'

                (A)                                            (B)                                       (C)                            (D)




                (E)                                            (F)                                       (G)                            (H)
                                                                                  (a)

                                                  Col-II gene expres.~ion                                Col-li ELISA
                                    3        1-------          **-j                         10                  ***
                                                       *
                             ~
                             Cl
                             p..
                                                                                            8
                             <      2
                                                                                        3 6
                             ~                                                          8
                             "5                                                         ~4
                             sc::                                                           2
                             C/
                                    0                                                       0
                                            >20       >50       >60         >70                  >20      >50     >60      >70
                                                   Donor age (years)                                   Donor age (y~ars)
                                                                                  (b)

                                                   ACAN gene expression                                 ACANELISA
                                    2.5                                                 40
                             ~               1----         •
                             Cl 2.0                                                     30
                             p..
                             (3
                             z 1.0 .
                             <
                             u
                                    1.5 .
                                                                                   i3
                                                                                        20
                                                                                        10
                             $c:: 0.5
                             C/                                                             0
                                        0
                                            >20      >50       >60      >70                      >20     >50     >60       >70
                                                    Donor age (year~)                                  Donor age (years)

                                                                                  (c)

 FIGURE 6: Characterization of age related changes in hASCs chondrogenic differentiation potential. (a) !vlorphology of cells cultured in
 chondrogenic medium visualized by Safranin 0 staining (A-D) and SEM (E-H). Quantitative ELISA analysis and gene expression of (b)
 Col-li and (c) ACAN. Results expressed as mean± SD. • p value <0.05.




 that the cells have lost their regenerative potential. In all                          the youngest donor group. This is similar to findings of
 investigated groups we clearly observed the proteoglycan-                              Choudhery et al. [24], who also observed that the capacity of
 rich extracellular matrix and the typical round chondro-                               hASCs chondrogenic potential declines with age. Age-related
 like cell morphology, but there were significant differences                           changes of MSCs chondrogenic potential were investigated
 in concentration of chondrogenesis markers on protein and                              previously in both human and animal studies; however, these
 mRNA levels. We observed mRNA upregulation in regards                                  studies were performed mostly on bone marrow stromal
 to cartilage-specific genes Col-11 and ACAN. However, there                            cell (BSMC) models and have reported conflicting results.
 were significant differences between age groups, favoring                              Murphy et al. [47] reported an age-related decrease in
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 28 of 39

 Stem Cells International                                                                                                                       11


                 >20                                  >50                                          >60                         >70


  "'c:::
  ~
                                      ..
                                     """                                         ...
                                                                                 "'0
                                                                                                                 """
                                                                                                                 ~
    c                                "'                                          "'
                                                                                  c:
                                                                                                                  ..
                                                                                                                 .9

                                     l
  ·;:::
   1::!
                                                                                 "§                              ~
  ~                                                                              ~                               <

                (A)                                   (B)                                          (C)                          (D)




                (E)                                   (F)                                          (G)                          (H)
                                                                           (a)
                                                                     Alkaline phosphatase
                                                      14




                                                                  n~ ,J,. II I.
                                                      12

                                                  Q   10
                                                  0

                                                 !u   8

                                                      6


                                                      ~ I I, 11,1
                                                                  7 14


                                                            D >20years
                                                                         7 14

                                                                                       '' ••
                                                                                       7 14
                                                                         Days of culture

                                                                                  Ill >60years
                                                                                                 7 14



                                                              >50years
                                                            (!]                   • >70years
                                                                           (b)

FIGURE 7: Characterization of age related changes in hASCs osteogenic differentiation potential. (a) Morphology of cells cultured in osteogenic
medium visualized by (A-D) Alizarin Red staining and SEM (E-H). (b) SEM quantitative evalutaion of ALP secretion.




chondrogenic differentiation of human BSMCs. In rodent                           in the osteogenic potential with increasing age. However, no
and rabbit models, chondrogenesis of BMSCs confirmed                             aging effects were observed when comparing early and late
an age-related decrease in the capacity to differentiate [38, 41].               osteogenesis markers, as well as calcified matrix deposition
However, De Bari et al. [48] did not observe any correlation                     for young and old BMSCs [17]. These discrepancies could be
between age and chondrogenic differentiation of multipotent                      due to the fact that different cells were used in the previously
cells isolated from adult human synovial membranes.                              mentioned experiments, or the different age ranges and
     In this study, age-related osteogenic differentiation capac-                different health statuses of the cell donors.
ity was consistent with chondrogenic differentiation poten-                          Due to the fact that degenerative bone and joint diseases
tial. We observed an age-related downregulation of cells                         increase in prevalence with age, the age-related decrease in
osteogenic potential. We also detected that cells derived from                   both chondrogenic and osteogenic differentiation potential
young donors had an increased expression of osteogenic                           may be a limitation for the therapeutic applications of
markers (BMP-2, OPN, and OCL) and were able to form                              hASCs. Future studies should assess ways to overcome the
osteonodules with a higher content of calcium deposits. Our                      limitations in age-related differentiation capacity. Further-
findings related to MSCs osteogenic potential are supported                      more, Matsumoto et al. [49] reported sex based differences
by other studies. Choudhery et al. [24] showed a significant                     in chondrogenic differentiation and cartilage regeneration
decrease in osteogenic potential of hASCs, which was also                        potential in MSCs derived from muscle tissue. Muscle-
manifested by a decrease in osteocalcin and ALP gene                             derived stem cells (MDSCs) from men displayed greater
expression in elderly donors. These observations are in line                     chondrogenic differentiation and better cartilage repair as
with the work of Zhu et al. [17], who reported a decrease                        compared to MDSCs from females [49]. Combined with
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 29 of 39

 12                                                                                                                                    Stem Cells International



                                                                                                                                             Osteocalcin
                                                                                                                                                  ..

                                                                                                                 r:]r< .
                                                                                          Collag~n-1




                                                                                                                 2o.sll
                                                                                                                 &   0.2
                                                                                                                        ~- ·
                   >20      >50      >60       >70                        >20         >50         >60   >70                    >20          >50         >60    >70
                          Donor age (year.;)                                        Donor age (years)                                 Donor age (years)


                                                                                             BMP-2
                                                                           r-----..~·------·~
                                                              0.60              .
                                                                           r-----,




                                                                          >20         >50         >60   >70
                                                                                Donor age (years)
                                                                                    (a)

                            Osteopontin


                              **
                                     ....
                                        *
                                                      ::::i   4.7:    j     ~==~·="~~-·
                                                                                          Collag~n-1

                                                                                                         -i
                                                                                                                I:                   :
                                                                                                                                      Osteocakin


                                                                                                                        jrl==;::.. ==="~------~
                                                                                                                                     · :I




                                                      i-a       2.5   r-=,                                      o 25       I
                                                      u        1.25                                                15
                                                                0.5 .J..L..-.-_,_--.,._...__                        0 J..L-,--1-.i...,..._
                    >20      >50       >60      >70                      >20        >50      >60        >70                >20        >50              >60    >70
                          Donor age (years)                                         Donor age (years)                                Donor age (years)
                                                                                    (b)


 FIGGRE 8:   Gene expression and ELISA anaylsis of osteogenic markers. (a) Gene expression analysis and (b) quantitative ELISA analysis of
 OPN, Col-I, and OCL. Results expressed as mean± SD. • P value <0.05.




 the effects of aging, sex based differences present a further                             loss of MSC osteogenic and adipogenic potential with aging
 potential limitation to clinical application of MSCs. As such,                            [50, 51]. We can clearly state that MSC aging shifts the
 future studies should also assess sex based differences in                                differentiation balance in favor of adipogenic differentiation
 chondrogenic differentiation capacities ofhASCs.                                          and decrease osteogenic and chondrogenic differentiation
     In regard to age related adipogenic differentiation, there                            potential. This was confirmed by the observations of PPAR-
 were conflicting observations. On the one hand, we did not                                1' expression in our experiment. Activation of PPAR-y is
 observe differences between age groups in the quantity of                                 associated with increased adipocyte differentiation that sub-
 lipid droplets accumulation, but on the other hand we have                                sequently promotes weight gain and obesity. PPAR-gamma
 found that leptin, adiponectin, and PPAR-y concentrations                                 suppresses the differentiation of osteoblasts progenitors,
 were elevated in older patients as compared to the >20 years                              while shifting cells in favor of adipogenic differentiation [52].
 old group. It is well known that MSCs may lose their adi-                                 This subsequently may result in decreased osteoclastogenesis
 pogenic activity with donor aging and that this may be associ-                            and bone remodeling [52]. In general, the available literature
 ated with the development of disease and abnormal stem cell                               suggests an overall decrease in differentiation potential of
 activity. In vitro research conducted on BMSCs demonstrated                               MSCs with donor age, regardless of species.
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 30 of 39

 Stem Cells International                                                                                                                                                                 13


                                                                                                                                                                       >70




                   (A)                                                 (B)                                                  (C)                                            (D)




                   (E)                                                 (F)                                                  (G)                                            (H)
                                                                                                  (a)

                                                                                                                                      LEPELISA
                                         2.0             LEP gene expression                                9
                                                                                                            8
                                 i'      1.5

                                 ~
                                 ~
                                 e.
                                         1.0
                                                                                                        i
                                                                                                        ~ 4
                                                                                                            6


                                 ~       0.5                                                                2
                                 C/
                                          0                                                                 0   .L..L-.,.-...1.-..a

                                                   >20       >50                >60         >70                      >20          >50          >60         >70
                                                           Donor age (years)                                                   Donor age (years)
                                                                                                  (b)



           1.5
                   ADIQ gene expression
                                               •
                                                                       .I                    ADIQELISA

                                                                                                  ••• ***
                                                                                                                                             ..,I
                                                                                                                                                                  PPAR-y
                                                                                                                                                                           *
                                                                                                                                                                               ..


                                                                                                            • ..
                                     *
     i'                                                                8.8             ~                                               ~     0.78
     ~                                                                 8.6                                                             ~ 0.76
                                                                                                                                                                   •
           1.0
     \:2                                                         ~ 8.4                                                                 ~ 0.74
     ~
     ~ 0.5
                                                                  ~ 8.2
                                                                 ........ 8.0                                                          ~ 0.72
                                                                                                                                       ll<           ~
                                                                                                                                       ~
     =                                                                      2
                                                                                                                                              8:~
     Cl                                                                                                                                a:l
                                                                                                                                       Cl
            0                                                             0                                                                   0.0
                 >20       >50           >60         >70                              >20     >50     >60      >70                                   >20      >50       >60         >70
                         Donor age (years)                                                   Donor age (years)                                               Donor age (years)
                                                           (c)                                                                                                   (d)

FIGURE 9: Characterization of age related changes in hASCs adipogenic differentiation potential. (a) Morphology of cells cultured in
adipogenic mediwn visualized by Oil Red 0 staining (A-D) and SEM (E-H). Quantitative ELISA analysis and gene expression of LEP (b)
and ADIQ (c). Gene expresion analysis of PPAR-y (d). Results expressed as mean± SD. *Pvalue <0.05.


    Understanding the influence of age on MSCs proper-                                                  Conflict of Interests
ties is important due to their potential therapeutic use in
musculoskeletal disorders that are widespread among the                                                 The authors declare that there is no conflict of interests
elderly. Our results demonstrate that not only the prolifera-                                           regarding the publication of this paper.
tion status ofMSCs, but also their multilineage differentiation
capacity, may provide an argument to restrict MSC-based
therapies to certain individuals. Future studies comparing the                                          Acknowledgments
effects of aging on different MSCs populations could help to
optimize treatments by identifying an MSC source that is less                                           Publication was supported by Wrodaw Centre of Biotech-
adversely affected by age.                                                                              nology, programme the Leading National Research Centre
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 31 of 39

 14                                                                                                                          Stem Cells International


 (KNOW) for years 2014-2018. Krzysztof A. Tomaszewski was                        [15) G. F. Muschler, C. Boehm, and K. Easley, "Aspiration to
 supported by the Foundation for Polish Science (FNP).                                obtain osteoblast progenitor cells from human bone marrow:
                                                                                      the influence of aspiration volume;' Journal of Bone & Joint
                                                                                      Surgery-American Volume, vol. 79, no. 11, pp.1699-1709, 1997.
 References                                                                     [16] M. S. Choudhery, M. Badowski, A. Muise, and D. T. Harris,
                                                                                      "Comparison of human mesenchymal stem cells derived from
  [I) B. Antebi, G. Pelled, and D. Gazit, "Stem cell therapy for
                                                                                      adipose and cord tissue," Cytotherapy, vol. 15, no. 3, pp. 330-343,
      osteoporosis;' Current Osteoporosis Reports, vol. I2, no. I, pp. 41-
                                                                                      2013.
      47,2014.
                                                                                 [17] Y. Zhu, T. Liu, K. Song, X. Fan, X. Ma, and Z. Cui, '~dipose­
 [2] P. K. Gupta, A. K. Das, A. Chullikana, and A. S. Majumdar,
                                                                                      derived stem cell: a better stem cell than BMSC," Cell Biochem-
     "Mesenchymal stem cells for cartilage repair in osteoarthritis;'
                                                                                      istry and Function, vol. 26, no. 6, pp. 664-675, 2008.
     Stem Cell Research and Therapy, vol. 3, no. 4, article 25, 2012.
                                                                                [18] P. A. Zuk, M. Zhu, P. Ashjian eta!., "Human adipose tissue is a
 [3) Y. W. Lim, Y. S. Kim, J. W. Lee, andS. Y. Kwon, "Stem cell implan-
                                                                                      source of multipotent stem cells;' Molecular Biology of the Cell,
     tation for osteonecrosis of the femoral head;' Experimental and
                                                                                      vol. 13, no. 12, pp. 4279-4295, 2002.
     Molecular MediCine, vol. 45, no. II, article e61, 2013.
                                                                                [19] J. W. J. Bijlsma, F. Berenbaum, and F. P. J. G. Lafeber,
 [4] R. Dimitriou, E. Jones, D. McGonagle, and P. V. Giannoudis,                      "Osteoarthritis: an update with relevance for clinical practice;'
     "Bone regeneration: current concepts and future directions;'                     The Lancet, vol. 377, no. 9783, pp. 2115-2126, 2011.
     BMC Medicine, vol. 9, article 66, 20ll.
                                                                                [20] Y. Zhang and J. M. Jordan, "Epidemiology of osteoarthritis,"
 [5] K. Marycz, N.Y. Toker, J. Grzesiak, K. Wrzeszcz, and P. Golonka,                 Clinics in Geriatric Medicine, vol. 26, no. 3, pp. 355-369, 2010.
     "The therapeutic effect of autogenic adipose derived stem
                                                                                 [21) J. C. Rivera, J. C. Wenke, J. A. Buckwalter, J. R. Ficke, and A.
     cells combined with autogenic platelet rich plasma in tendons
                                                                                      E. Johnson, "Posttraumatic osteoarthritis caused by battlefield
     disorders hi horses in vitro and in vivo research;' Journal of
                                                                                      injuries: the primary source of disability in warriors;' The
     Animal and Veterinary Advances, vol. 11, no. 23, pp. 4324-4331,
                                                                                      Journal of the American Academy of Orthopaedic Surgeons, vol.
     2012.
                                                                                      20, supplement 1, pp. S64-S69, 2012.
 [6] J. Nicpon, K. Marycz, and J. Grzesiak, "Therapeutic effect of              [22] S. E. Honkonen, "Degenerative arthritis after tibial plateau
     adipose-derived mesenchymal stem cell injection in horses suf-                   fractures;' Journal of orthopaedic trauma, vo!. 9, no. 4, pp. 273-
     fering from bone spavin;' Polish Journal of Veterinary Sciences,                 277,1995.
     vol.16, no. 4, pp. 753-754,2013.
                                                                                [23] G. Volpin, G. S. E. Dowd, H. Stein, and G. Bentley, "Degener-
 (7) S. Punwar and W. S. Khan, "Mesenchymal stem cells and                            ative arthritis after intra-articular fractures of the knee. Long-
     articular cartilage repair: clinical studies and future direction;'              term results;' The Journal of Bone and Joint Surgery-British
     The Open Orthopaedics Journal, vo!. 5, supplement 2, pp. 296-                    Volume, vol. 72, no. 4, pp. 634-638, 1990.
     301, 20ll.
                                                                                [24] M. S. Choudherv, M. Badowski, A. Muise, J. Pierce, and D. T.
 [8) M. C. Deregibus, C. Tetta, and G. Camussi, "The dynamic                          Harris, "Donor ~ge negatively impacts adipose tissue-derived
     stem cell microenvironment is orchestrated by microvesicle-                      mesenchymal stem cell expansion and differentiation;' Journal
     mediated transfer of genetic information;' Histology and                         of Translational Medicine, vol. I2, article 8, 2014.
     Histopathology, vol. 25, no. 3, pp. 397-404, 2010.                         [25] L. de Girolamo, S. Lopa, E. Arrigoni, M. F. Sartori, F. W. B.
 [9) G. Turturici, R. Tinnirello, G. Sconzo, and F. Geraci, "Extracel-                Preis, and A. T. Brini, "Human adipose-derived stem cells
     lular membrane vesicles as a mechanism of cell-to-cell com-                      isolated from young and elderly women: their differentiation
     munication: advantages and disadvantages;' American Journal                      potential and scaffold interaction during in vitro osteoblastic
     of Physiology-Cell Physiology, vol. 306, no. 7, pp. C621-C633,                   differentiation:· Cytotherapy, vol. 11, no. 6, pp. 793-803, 2009.
     2014.                                                                      [26) R. 0. C. Oreffo, A. Bennett, A. J. Carr, and J. T. Triffitt, "Patients
 [10] L. Biancone, S. Bruno, M. C. Deregibus, C. Tetta, and G.                        with primary osteoarthritis show no change with ageing in
      Camussi, "Therapeutic potential of mesenchymal stem cell-                       the number of osteogenic precursors;' Scandinavian Journal of
      derived microvesicles;' Nephrology Dialysis Transplantation,                    Rheumatology, vol. 27, no. 6, pp. 4I5-424, 1998.
      vol. 27, no. 8, pp. 3037-3042, 2012.                                      [27] K. Stenderup, J. Justesen, C. Clausen, and !vL Kassem, '~ging
 [11] J. \: Bonventre, "Microvesicles from mesenchymal stromal cells                  is associated with decreased maximal life span and accelerated
      protect against acute kidney injury;' Journal of the American                   senescence of bone marrow stromal cells," Bone, vol. 33, no. 6,
      Society of Nephrology, vol. 20, no. 5, pp. 927-928, 2009.                       pp. 919-926, 2003.
 [12] J. Justesen, K. Stenderup, E. F. Eriksen, and M. Kassem,                  [28) S. Zhou, J. S. Greenberger, M. W. Epperly et al., "Age-related
      "Maintenance of osteoblastic and adipocytic differentiation                     intrinsic changes in human bone-marrow-derived mesenchy-
      potential with age and osteoporosis in human marrow stromal                     mal stem cells and their differentiation to osteoblasts;' Aging
      cell cultures;' Calcified Tissue International, vol. 71, no. I, pp. 36-         Cell, vol. 7, no. 3, pp. 335-343, 2008.
      44,2002.                                                                  [29] Y. Zhang and B. Herman, '~geing and apoptosis;' Mechanisms
 [13) W. Wagner, F. Wein, A. Seckinger et a!., "Comparative charac-                   ofAgeing and Development, vol.123, no. 4, pp. 245-260,2002.
      teristics of mesenchymal stem cells from human bone marrow,               [30] S. J. Morrison, A. M. Wandycz, K. Akashi, A. Globerson, and
      adipose tissue, and umbilical cord blood;' Experimental Hema-                   I. L. Weissman, "The aging of hematopoietic stem cells;' Nature
      tology, vo!. 33, no. 11, pp. I402-I416, 2005.                                   Medicine, vol. 2, no. 9, pp.10ll-1016, 1996.
 [14] S. Kern, H. Eichler, J. Stoeve, H. Kliiter, and K. Bieback,                [31) K. Yukata, C. Xie, T.- F. Li eta!., '~ging periosteal progenitor cells
      "Comparative analysis of mesenchymal stem cells from bone                       have reduced regenerative responsiveness to bone injury and to
      marrow, umbilical cord blood, or adipose tissue;' Stem Cells, vol.              the anabolic actions of PTH 1-34 treatment;' Bone, vol. 62, pp.
      24, no. 5, pp.1294-l301, 2006.                                                  79-89, 2014.
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 32 of 39

 Stem Cells International                                                                                                                          15


  [32] K. Marycz, A. Smieszek, ]. Grzesiak, A. Donesz-Sikorska, and].         [47] ]. M. Murphy. K. Dixon, S. Beck, D. Fabian, A. Feldman,
        Krzak-Ros, "Application of bone marrow and adipose-derived                  and F. Barry. '"Reduced chondrogenic and adipogenic activ-
        mesenchymal stem cells for testing the biocompatibility of                  ity of mesenchymal stem cells from patients with advanced
        metal-based biornaterials functionalized with ascorbic acid,"               osteoarthritis; Arthritis and Rheumatism, vol. 46, no. 3, pp.
        Biomedical Materials, vol. 8, no. 6, Article ID 065004, 2013.               704-713, 2002.
  [33] K. Marycz, J. Krzak-Ros, A. Donesz-Sikorska, and A. Smieszek,          [48] C. De Bari, F. Deli'Accio, P. Tylzanowski, and F. P. Luyten, "Mul-
        "The morphology, proliferation rate, and population doubling                tipotent mesenchymal stem cells from adult human synovial
        time factor of adipose-derived mesenchymal stem cells cultured              membrane; Arthritis and Rheumatism, vol. 44, no. 8, pp. 1928-
        on to non-aqueous Si0 2, Ti02, and hybrid sol-gel-derived oxide             1942,2001.
        coatings," Journal of Biomedical Materials Research Part A, vol       [49] T. Matsumoto, S. Kubo, L. B. Meszaros et al., "The influence of
        102, no. 11, pp. 4017-4026, 2014.                                           sex on the chondrogenic potential of muscle-derived stem cells:
 [34] A. Witek-Krowiak, D. Podstawczyk, K. Chojnacka, A. Dawiec,                    implications for cartilage regeneration and repair;' Arthritis and
       and K. Marycz, "Modelling and optimization of chromiumm                      Rheumatism, vol. 58, no. 12, pp. 3809-3819, 2008.
       biosorption on soybean meal;' Central European Journal of              [SO] M. M. Bonab, K. Alimoghaddam, F. Talebian, S. H. Ghaffari, A.
       Chemistry, vol.ll, no. 9, pp.1505-1517, 2013.                                Ghavamzadeh, and B. Nikbin, '~ing of mesenchymal stem cell
 [35] P. Chomczynski and N. Sacchi, "Single-step method of RNA                      in vitro," BMC Cell Biology, vol. 7, article 14, 2006.
       isolation by acid guanidinium thiocyanate-phenol-chloroform             [51] K. Stenderup, J. Justesen, E. F. Eriksen, S. I. S. Rattan, and
       extraction;' Analytical Biochemistry, vol.162, no.1, pp.156-159,             M. Kassem, "Number and proliferative capacity of osteogenic
       1987.                                                                        stem cells are maintained during aging and in patients with
 [36] A. Smieszek, A. Donesz-Sikorska, ]. Grzesiak, ]. Krzak, and                   osteoporosis," Journal ofBone and Mineral Research, vol. 16, no.
       K. Marycz, "Biological effects of sol-gel derived Zr02 and                   6, pp.ll20-1129, 2001.
       Si02 /Zr02 coatings on stainless steel surface-in vitro model          [52] R. Zhang and F. Zheng, "PPAR-y and aging: one link through
       using mesenchymal stem cells;' Journal ofBiomaterials Applica-               klotho?" Kidney International, vol. 74, no. 6, pp. 702-704, 2008.
       tions, vol. 29, no. 5, pp. 699-714, 2014.
 [37] S. C. Mendes, ]. M. Tibbe, M. Veenhof et al., "Bone tissue-
       engineered implants using human bone marrow stromal cells:
       effect of culture conditions and donor age; Tissue Engineering,
       vol. 8, no. 6, pp. 911-920, 2002.
 [38] H. Zheng, J. A. Martin, Y. Duwayri, G. Falcon, and J. A.
       Buckwalter, "Impact of aging on rat bone marrow-derived
       stem cell chondrogenesis;' Journals of Gerontology, Series A:
       Biological Sciences and Medical Sciences, vol. 62, no. 2, pp. 136-
       148,2007.
 [39] F. Rodier and ]. Campisi, "Four faces of cellular senescence,"
       Journal of Cell Biology, vol. 192, no. 4, pp. 547-556, 2011.
[40] ]. C. Estrada, Y. Torres, A. Benguria et al., "Human mesenchy-
       mal stem cell-replicative senescence and oxidative stress are
       closely linked to aneuploidy," Cell death & disease, vol. 4, article
       e691, 2013.
 [41] 0. S. Beane, V. C. Fonseca, L. L. Cooper, G. Koren, and E.
       M. Darling, "Impact of aging on the regenerative properties
       of bone marrow-, muscle-, and adipose-derived mesenchymal
       stem/stromal cells; PLoS ONE, vol. 9, no. 12, Article ID e115963,
       2014.
[42] J, M. Yu, X. Wu, ]. M. Gimble, X. Guan, M.A. Freitas, and
       B. A. Bunnell, "Age-related changes in mesenchymal stem cells
       derived from rhesus macaque bone marrow;' Aging Cell, vol. 10,
       no.l, pp. 66-79,2011.
[43] M. Higuchi; T. Honda, R. ]. Proske, and E. T. H. Yeh, "Regulation
       of reactive oxygen species-induced apoptosis and necrosis by
       caspase 3-like proteases;' Oncogene, vol. 17, no. 21, pp. 2753-
       2760,1998.
[44] M. Miura, X.-D. Chen, M. R. Allen et al., "A crucial role of
       caspase-3 in osteogenic differentiation ofbone marrow stromal
      stem cells;' Journal of Clinical Investigation, vol. 114, no. 12, pp.
      1704-1713, 2004.
[45] ]. V. Bannister, W. H. Bannister, and G. Rotilio, "Aspects of the
      structure, function, and applications of superoxide dismutase,"
      Critical Reviews in Biochemistry, vol. 22, no. 2, pp. lll-180, 1987.
(46] L. Peng, Z. Jia, X. Yin et al., "Comparative analysis of mesenchy-
      mal stem cells from bone marrow, cartilage, and adipose tissue,"
      Stem Cells and Development, vol.17, no. 4, pp. 761-773,2008.
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 33 of 39




                                  Hindawi
                              Submit your manuscripts at
                               http://www.hindawi.com
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 34 of 39

  in vivo 31: 1229-1234 (2017)
  doi: I 0.21873/invivo.lll96




   Comparison of the Viability and Yield of Adipose-Derived Stem
            Cells (ASCs) from Different Donor Areas
                    ANASTASIOS TSEKOURAS 1, DIMITRIOS MANTAS 2 , DIAMANTIS I. TSILIMIGRAS 3 ,
                        DEMETRIOS MORIS 4 , MICHAEL KONTOS 5 and GEORGE C. ZOGRAFOS 6

            1
             Department of Plastic Surgery, 'Leto' Obstetrics, Gynaecology and Surgery Center, Athens, Greece;
               2Second Propaedeutic Department of Surgery, 'Laikon' General Hospital, School of Medicine,
                             National and Kapodistrian University of Athens, Athens, Greece;
                  3School of Medicine, National and Kapodistrian University of Athens, Athens, Greece;
                             4Department of Surgery, Division of Surgical Oncology, The Ohio

                              State University Wexner Medical Center, Columbus, OH, U.S A.;
                      5First Department of Surgery, 'Laikon' General Hospital, School of Medicine,

                             National and Kapodistrian University of Athens, Athens, Greece;
                          6First Propaedeutic Department of Surgery, 'Hippocration' Hospital,

                   School of Medicine, National and Kapodistrian University of Athens, Athens, Greece



  Abstract. Background: Adipose tissue contains variable                  thigh showed a significantly higher number of ASCs compared
  amounts of stem cells that have recently attracted increased            to abdominal, waist, and inner knee samples (p<0.05). Finally,
  interest due to their strong proliferative and differentiation          viability of SVF cells (range, 94-95%) and ASCs (range, 93.12-
  capacity. However, significant heterogeneity exists in termS of         96.14%) was excellent with no significant differences among
  stem cell yield and viability profile among individuals as well         donor areas. Conclusion: Tissue-harvesting area is a strong
  as different ckJnor areas. Materials and Methods: Between June          determinant of the quality of the fat grafts. Compared to
  2016 and July 2016,forty (40) women underwent outpatient                abdomen, waist and inner knee, thighs seem favorable in terms
  cosmetic liposuction procedures conferring a total of 53                of viability profile and yield of SVF cells and ASCs. Further
  lipoaspirates; inner thigh (n=13), outer thigh (n=9), abdomen           randomized controlled trials incorporating a larger cohort of
 (n=9), waist (n=l6) and inner knee (n=6). Lipoaspirates were             patients are warranted in order to verify our results.
  harvested using a tulip low-pressure syringe lipoaspiration
 system with a diameter of 3 mm. Centrifugation separated                 Over the last few years, autologous fat grafting has been at the
 adipocytesfrom the stromal vascular fraction (SVF).lsolation             forefront of aesthetic plastic surgery clinical practice, since it
 of the adipose-derived stem cells (ASCs) was achieved through            provides exceptional results for the treatment of soft-tissue
 culture of the SVF. Viability of SVF cells and ASCs was                  contour deformities (1, 2). Similar to bone marrow, the
 evaluated with trypan blue dye under microscope and using                adipose tissue is derived from the embryonic mesenchyme and
 flow cytometry with 7-AAD staining, respectively. Total cell             contains a supportive stromal vascular fraction (SVF) that can
 count was estimated for both the SVF and ASCs. Results: Outer            be easily isolated (3). Typically, SVF from adipose tissue
 thigh exhibited significantly higher SVF cell count compared             contains different types of cells, including endothelial cells,
 to any other donor site (p<0.05).ln addition, inner and outer            smooth muscle cells, pericytes, leukocytes and pre-adipocytes,
                                                                          otherwise named as adipose-derived stem cells (ASCs) (4).
                                                                             The potential of ASCs to differentiate into diverse cell types
                                                                          both in vitro and in vivo, offers outstanding opportunities for
 This article is freely accessible online.                                their clinical application as therapeutic agents (5). In
                                                                          particular, preclinical studies have revealed their capacity to
 Correspondence to: Diamantis I. Tsilimigras, MD, School of               differentiate toward the osteogenic, adipogenic, myogenic, and
 Medicine, Natinonal and Kapodistrian University of Athens, 75
                                                                          chondrogenic lineages (6, 7). Nevertheless, adipose tissue
 Mikras Asias str., 11527, Athens, Greece. Tel: +30 2107716042,
 e-mail: tsilidiam@gmail.com
                                                                          displays a significant heterogeneity in terms of stem cell yield,
                                                                          proliferation, and differentiation capacity not only among
 Key Words: Fat grafting, adipose-derived stem cells, viability, yield,   individuals, but even when comparing different fat depots
 donor areas.                                                             within one individual (8).


                                                                                                                                      1229
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 35 of 39

                                                       in vivo 31: 1229-1234 (2017)


    To date, results from the literature on the optimal tissue-           Nonhematopoietic Expansion Medium (20 ml) . The culture medium
 harvesting site are rather contradictory, therefore posing an            was replaced every two days and passaging was performed every 5
 intriguing challenge in the field of cosmetic surgery. In the            days . Briefly, cells were washed with PBS and detached after
                                                                          incubation with 0.5 mM EDTAJ0 .05% trypsin (Invitrogen, Carlsbad,
 present study, we sought to investigate whether the donor
                                                                          CA, USA) at 37'C for 15 min. Then, ASCs were washed with fresh
 site affects the yield of stromal and adipose-derived stem               Nonhematopoietic Expansion Medium and transferred to a new T-
 cells obtained as well as their functional characteristics.              25 flask (1 .25x 105) with 5 ml of fresh Nonhematopoietic Expansion
                                                                          Medium. Finally, cell number was counted on each passage to
 Materials and Methods                                                    calculate cell doubling time.

                                                                          Detection of ASCs and assessment of viability. To characterize ASCs
 Study protocol and donor sites. The human lipoaspirates were
                                                                          subpopulations from the fresh lipoaspirate samples, phenotype of
 prospectively harvested from 40 women that underwent outpatient
                                                                          cultured ASCs was examined after labeling with a panel of
 cosmetic liposuction procedures on a private basis between June
                                                                          monoclonal antibodies against mesenchymal and hematopoietic
 2012 and July 2016. Some participants conferred fat samples from
                                                                          stem cell markers (BD Biosciences, San Jose, California , USA)
 di~erent regions comprising a total of 53 lipoaspirate samples; inner
                                                                          including stem cell markers (i.e . CD90 and CD105) and
 thigh (n=13), outer thigh (n=9), abdomen (n=9) , waist (n=16) and
                                                                          hematopoietic markers (i.e. CD45 and CD34). Briefly, lxi05 SVF
 inner knee (n=6) . Lipoaspirates were harvested using a tulip low-
                                                                          cells were stained with 0.05% CD90-PE-cy (PE-CyTM7 Mouse Anti-
 pressure syringe lipoaspiration system. Blunt-tipped liposuction
                                                                          Human CD90 Clone 5E10, BD Biosciences, USA), 0.05% CD105-
 cannulae with a diameter of 3 mm having small holes near the tip
                                                                          PerCP (PerCP-Cy™ 5 .5 Mouse anti-Human CD105 (Endoglin)
 were used . All interventions were performed by a single senior
                                                                          Clone 266, BD Biosciences, USA), 0.2% CD34-APC (APC Mouse
 plastic surgeon (A.T) and all samples were processed directly. All
                                                                          Anti-Human CD34 Clone 581, BD Biosciences, USA), 0 .2% CD45-
 participants signed a written consent form and agreed beforehand
                                                                          PE (PE Mouse Anti-Human CD45 Clone HI30 , BD Biosciences ,
 to participate in the study. The study protocol was in accordance
                                                                          USA) and 0 .05 CD73-PE-cy (PE-CyTM 7 Mouse Anti-Human CD73
 with the World Medical Association Declaration of Helsinki and an
                                                                          Clone AD2 , BD Biosciences, USA). After reacting with antibodies
 approval from our Institutional Review Board was obtained.
                                                                          at 4'C for 30 min, the cells were washed with PBS and analyzed by
                                                                          flow cytometry using BD FACSDiva software v6.1.3 (Becton
 /~alation of the SVF and assessment of viability. After harvesting,
                                                                          Dickinson, San Jose , CA, USA). Viability of ASCs was assessed
 hpoaspirate samples (Mean volumes of samples are presented on
                                                                          using the 7-Aminoactinomycin D (7-AAD) staining (Thermo Fisher
 Table I) were directly washed with phosphate-buffered saline (PBS)
                                                                          Scientific, Waltham, MA , USA) with a flow cytometer.
 and then centrifuged at 400 xg for 15 min. Following removal of
 the oil, the lipid phase of the lipoaspirate from the top of the tube
                                                                          Statistical analysis. Numerical data are presented as mean±standard
 was obtained and diluted with an equal volume of collagenase
                                                                          deviation. Qualitative variables are presented as absolute and relative
 digestion solution (Collagenase KB 4G proved grade; SERVA
                                                                          frequencies. All measurements were compared by using analysis of
 Electrophoresis, Heidelberg, Germany) . After 25 min of incubation,
                                                                          variance (ANOVA) followed by t-test. Statistical analysis was
 an equal volume of Dulbecco's Modified Eagle Medium (DMEM,
                                                                          performed with the IBM SPSS v.22 statistical package . A value of
 Thermo Fisher Scientific, Waltham, MA, USA) containing 20%
                                                                          ps0 .05 was considered significant and all p-values were two-sided .
 fetal bovine serum was added to stop enzymatic digestion. The
 supernatant, containing adipocytes, was separated from the pellet,
 containing the stromal vascular fraction, with centrifugation. The       Results
 isolated stromal vascular fraction was filtered through a 100-J.Ull
                                                                          Study sample characteristics. All participants were females
 nylon filter and then processed for density gradient by
 centrifugation with Histopaque-1077 (Sigma-Aldrich, St . Louis,          (40/40) with a mean age of 41.5±13.1 years, and an average
 M~ , USA) . Thereafter, the mononuclear cell layer was carefully         body mass index (BMI) of 28±0.2 kg/m2 . Lipoaspirates were
 aspirated and the total number of stromal vascular fraction cells was    harvested from the inner thigh (n=l3) , outer thigh (n=9),
 counted. Viability of SVF was evaluated using the Trypan blue            abdomen (n=9), waist (n=l6) and inner knee (n=6). The
 exclusion assay. Cell suspension (10 fLI) was diluted 1:1 with 0.4%      average volume of lipoaspirate was 60.17±1.5 ml, 67±0.8 ml,
 Trypan Blue solution (Thermo Fischer Scientific, CA, CSA). Cells         51.67±1.1 ml, 63.23±0.7 ml and 58.75±l.l ml pertaining to
 were counted using a hemocytometer under light microscopy and
                                                                          the inner thigh, outer thigh, abdomen, waist and inner knee,
 the percentage of live cells was calculated. All activities were
 performed under good manufacturing practice (GMP) standards .            respectively. No significant differences were noted regarding
                                                                          the sample volumes from the donor areas (p=0.957) .
 Isolation of ASCs through SVF culture . Isolation of ASCs was
 achieved through stromal vascular fraction culture. In brief, 1x IQ7     Comparison of total cell yield (SVF/ASCs) from different
 SVF cells and 20 ml of pre-warmed Non-hematopoietic Expansion            donor sites. After extraction of the SVF from the
 Medium (Miltenyi Biotec, Auburn , CA, USA) containing 1% of              lipoaspirates, the total number of SVF cells was counted for
 penicillin-streptomycin (Miltenyi Biotec, Auburn, CA , USA) were
                                                                          each region under investigation. The abdomen revealed 2.97
 added to a 75-cm2 cell culture flask and cultivated at 37'C • 5% CO 2•
 and 95 % humidity. Following one day, non-adherent cells were            (±0 .2)x10 6 cells, the waist 5.61 (±0.31)xl06, the inner thigh
 removed by washing the flask with PBS. The adherent ASCs were            6.34 (±O .l)xl0 6, the outer thigh 12.31 (±1.2)xl0 6 and,
 cultured with the addition of fresh prewarmed (37'C)                     finally, the inner knee 7.96 (±0.8)x106 cells. No significant



 1230
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 36 of 39

                                                  Tsekouras et al: ASCs from Different Donor Areas


  Table I. Total cell yield (SVFIASCs) from different donor sites.

 Area                          Mean volume (ml)           Total cells before culture (SVF) (xlQ6)          Total cells after culture (ASCs) (x1Q6fml)

 Abdomen                           51.67±1.1                                2.97±0.2                                      0.057±0.12
 Waist                             63 .23±0.7                              5.61±0.31                                      0.088±0.33
 Inner thigh                       60.17±1.5                                6.34±0.1                                      0.105±1.1
 Outer thigh                        67±0.8                                 12.31 *±1.2                                   0.183**±1.2
 Inner knee                        58 .75±1.1                               7.96±0.8                                       0.09±0.9

 *Outer thigh samples exhibited significantly higher yield of SVF cells than abdominal, waist, inner thigh and inner knee samples. **After culture
 of the SVF, outer thigh samples showed significantly higher yield of ASCs compared to abdominal, waist and inner knee samples but not inner
 thigh. SVF, stromal vascular facture; ASCs, adipose-derived stem cells.




 Table II. Expression of surface antigens and assessment of viability of SVF cells and ASCs.

 Area                  CD90+                    CD73+            CDI05+              CD34-/CD45-         Viability of SVF        Viability of ASCs
                         (%)                     (%)                 (%)                   (%)            cells (TB) (%)           (7-AAD) (%)

 Abdomen              96.58±0.2            94.57±0.5            98.85±0.6                 1.31±0.1            95±1.2                  93.12±1.2
 Waist                92 .87±0.5           93.92±0.7            90.17±0.4                 1.25±0.3          94.98±1.3                 96.14±1.4
 Inner thigh          92.02±1.1            97.41±0.9            96.88±0.5                0.97±0.08          94.11±0.8                94 .88±1.85
 Outer thigh           95.4±1.3             89.8±1.4             99.7±0.9                0.88±0.07           94.4±0.7                 97.4±0.7
 Inner knee           96.15±0.8            96.43±1.6            97.65±1.4                0.02±0.01            94±0.3                  96.5±0.6

 SVF, Stromal vascular facture; ASCs, adipose-derived stem cells; TB, trypan blue; 7-AAD, 7-Aminoactinomycin D.




 differences were observed among regions of liposuction with                    cytometry analysis for 7-AAD staining on ASCs.
 regard to number of SVF cells, except for the outer thigh                      Concerning the SVF, all areas of liposuction showed an
 samples, which exhibited significantly higher SVF cell count                   excellent profile of viability ranging from 94 to 95% with
 compared to any other donor sites (p<O .05) .                                  no significant differences among different areas . Similarly,
                                                                                staining with 7-AAD (Figure 2) on ASCs showed excellent
 Isolation of ASCs was performed through SVF culture. The                       viability rates (range 93.12-97.4%) that were comparable
 lowest cell yield per milliliter of liposuction tissue was                     among different donor sites (Table II).
 observed in the abdominal samples (0.057x10 6 cells/ml),
 whereas the highest yield was evident in the outer thigh                       Discussion
 samples (0.183x0 6 cells/ml) followed by the inner thigh
 (0.105xl0 6 cells/ml) (Table 1). Overall, between inner and                    Fat grafting has been one of the most popular options in
 outer thigh samples no significant difference was found with                   plastic surgery both in the cosmetic and reconstructive field
 regard to the isolated ASCs, whereas outer thigh exhibited                     (9), since it significantly aids in restoring soft tissue defects,
 significantly higher number of ASCs co~pared to                                mainly of small to medium size (10). However,
 abdominal, waist, and inner knee samples (p<0.05) .                            complications such as fat reabsorption and necrosis still
                                                                                remain an issue occurring with a rate of 30% to 70% (11,
 Expression of surface antigens and assessment of viability.                    12). Due to their inherent properties, ASCs have recently
 Flow cytometry revealed that cultured ASCs positively                          attracted an increased interest (13). Their capacity of intense
 expressed CD90 (range 92.02-96.58%), CD73 (range 89.8-                         proliferation and differentiation into various cell lineages has
 97.41%) and CD 105 (range 90.17-99.5%), while negatively                       been postulated to overcome the complications arising from
 expressed CD34/CD45 (range 0.02-1.31%) (Table II).                             the fat transplantation itself (14). Previous studies have
 Figure 1 is indicative of the expression of surface antigens                   shown excellent cosmetic results with the use of ASC-
 in the outer thigh region. Cell viability was assessed twice;                  enriched fat grafts on the breast for reconstruction and
 once with trypan blue dye on SVF and then using flow                           augmentation as well as on the face, hip and hands (5, 15).


                                                                                                                                               1231
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 37 of 39

                                                           in vivo 31: 1229-1234 (2017)


                                                   1000
                                                    m
                                                    1100

                                                    700
                                                    600
                                           :!       500
                                           "'"'     I:(C


                                                    ""'
                                                    200

                                                    100

                                          A                                 tO.                 10z     tO

                                                                         C073·PE

                            tooe                                                1000




                                                                                 -
                            tee      -   99.7"4                                  900
                            eoe
                             700
                                                                                 700
                            600      -                                           64t
                        "
                       ;;:soo                                              ~     500
                                                                           VI
                       VI                                                  VI
                            400      -                                           400
                             ~                                                   !ICC

                            200                                                  200
                            .Ill()
                                                                                 100

                     B        0      -                             10     c
                                                  C01DS.                                                     COIIIJ.

 Figure 1. Flow cytometry revealed that cultured ASCs from the outer thigh region positively expressed CD73 (89.8±1.4%), CD105 (99.7±0.9%),
 and CD90 (95.4±1.3%).




                                                                                                l OGO
 However, there is currently no firm evidence regarding the
 optimal harvesting area in terms of stem cell yield,                                           too

 proliferation, and differentiation capacity. Therefore, our aim                                too

 was to examine the effect of the different donor sites on the                                  100

 viability and the yield of stromal and ASCs .                                          c       ""'
                                                                                        ::::;   ~
    In order to identify ASCs from the SVF, labeling with                               In
                                                                                        !It
 known stem cell markers was used. We found that cultured                                       400

 ASCs were positive for CD90, CD73, and CD105 and                                               '""
 negative for CD45 and CD34. This expression profile is                                         200

 supported by reports from other investigators as well (16-                                     lOG

 18). Cells positive for CD90 and CD105 are defined as
 mesenchymal stem cells based on the minimal criteria for
 defining mesenchymal stem cells by the International Society                                                          7AAO
 for Cellular Therapy ( 19).                                               Figure 2. Staining with 7-AAD on ASCs from the outer thigh region
    The investigation of the viability of cells from different             showed excellent viability rates (97.4±0.7%).
 donor areas, showed that the average viability of either the
 SVF cells or the ASCs, was excellent, reaching up to 95%
 when tested with Trypan Blue and more than 96% when
 tested using 7-AAD on the flow cytometer, respectively.                  observe significant differences in viability profiles among
 Adipose tissue from the abdomen , waist, thigh and inner                 donor areas . In our study, we constantly compared cultured
 knee revealed no significant differences with regard to the              ASCs rather than freshly isolated ASCs considering their
 viability profile of cells. Superficial abdominal depot has              higher level of homogeneity. Due to the fact that cultured
 also been shown to less susceptible to apoptosis compared                ASCs display minor differences in phenotype and kinetics of
 to ASCs from other regions (20). However, we did not                     differentiation compared to freshly isolated ASCs (21), it can


 1232
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 38 of 39

                                            Tsekouras et al: ASCs from Different Donor Areas



  be hypothesized that both types of ASCs may exhibit the                5 Tsekouras A, Mantas D, Tsilimigras DI, Ntanasis-Stathopoulos
  same viability profile.                                                   I, Kontos M and Zografos GC: Adipose-derived stem cells for
    When we compared the yield of SVF cells among                            breast reconstruction after breast surgery - preliminary results.
                                                                            Case Reports Plast Surg Hand Surg 4(1): 35-41,2017.
 different donor areas, the outer thigh region the highest
                                                                         6 De Ugarte DA, Morizono K, Elbarbary A, Alfonso Z, Zuk PA,
 yield compared to the other regions. After isolation of the                 Zhu M, Dragoo JL, Ashjian P, Thomas B, Benhaim P, Chen l,
 ASCs from the SVF, we also found that the outer thigh                      Fraser J and Hedrick MH: Comparison of multi-lineage cells
 region contained higher concentration of ASCs, compared                    from human adipose tissue and bone marrow. Cells Tissues
 to the abdomen, waist and the inner knee. This is in contrast              Organs 174(3): 101-109, 2003.
 to a previous study in which the abdomen has appeared as               7 Strem BM, Hicok KC, Zhu M, Wulur I, Alfonso Z, Schreiber RE,
 a preferable region for harvesting adipose tissue due to the               Fraser JK and Hedrick MH: Multipotential differentiation of
                                                                            adipose tissue-derived stem cells. Keio J Med 54(3): 132-141,2005.
 higher ASCs yield (8).
                                                                        8 Jurgens WJ, Oedayrajsingh-Varma MJ, Helder MN,
    Literature suggests that except for donor areas, age is                 Zandiehdoulabi B, Schouten TE, Kuik DJ, Ritt MJ and van
 another strong determinant of the quality of the ASCs. It has              Milligen FJ: Effect of tissue-harvesting site on yield of stem
 been shown that ASCs from younger patients hold a greater                  cells derived from adipose tissue: implications for cell-based
 proliferative capacity and are more efficient in differentiating           therapies . Cell Tissue Res 332(3): 415-426, 2008.
 into mature adipocytes than those from older patients (20),            9 Rigotti G, Marchi A, Galie M, Baroni G, Benati D, Krampera
 rendering younger patients more suitable for tissue                        M, Pasini A and Sbarbati A: Clinical treatment of radiotherapy
                                                                            tissue damage by lipoaspirate transplant: a healing process
 engineering applications. In the present study, the mean age
                                                                            mediated by adipose-derived adult stem cells. Plast Reconstr
 was 41.5 years, significantly less than the age group of 55-               Surg 119(5): 1409-1422; discussion 1423-1404, 2007.
 60 that displays the highest apoptotic rates (20).                     10 Simonacci F, Bertozzi N, Grieco MP, Grignaffini E and Raposio
    Finally, proliferation capacity and functionality of ASCs               E: Autologous fat transplantation for breast reconstruction: A
 is strongly influenced by the BMI of the patients, showing                 literature review. Ann Med Surg (Lond) 12: 94-100, 2016.
 increased activity in some massively obese patients                    11 Pinski KS and Roenigk HH, Jr: Autologous fat transplantation.
 compared to lean controls (22). Therefore, obese patients                 Long-term follow-up. J Dermatol Surg Oncol 18(3): 179-184,
 (BMI~30 kg/m2) were excluded from our study and the                        1992.
                                                                        12 Groen JW, Negenborn VL, Twisk OJ, Rizopoulos D, Ket JC,
 BMI of our participants was 28 kg/m2 .
                                                                           Smit JM and Mullender MG: Autologous fat grafting in onco-
                                                                           plastic breast reconstruction: A systematic review on oncological
 Conclusion                                                                and radiological safety, complications, volume retention and
                                                                           patient/surgeon satisfaction. J Plast Reconstr Aesthet Surg 69(6):
 Tissue-harvesting area is a strong determinant of the quality             742-764,2016.
 of the fat grafts. Compared to the abdomen, waist and inner            13 Philips BJ, Marra KG and Rubin JP: Healing of grafted adipose
 knee, thighs seem favorable in terms of viability profile and             tissue: current clinical applications of adipose-derived stem cells
                                                                           for breast and face reconstruction. Wound Repair Regen
 yield of SVF cells and ASCs. Further randomized controlled
                                                                           22(Suppl 1): 11-13, 2014.
 trials incorporating a larger cohort of patients are warranted         14 Matsumoto D, Sato K, Gonda K, Takaki Y, Shigeura T, Sato T,
 in order to verify our results.                                           Aiba-Kojima E, Iizuka F, Inoue K, Suga H and Yoshimura K:
                                                                           Cell-assisted lipotransfer: supportive use of human adipose-
 Conflicts of Interest                                                     derived cells for soft tissue augmentation with lipoinjection.
                                                                           Tissue Eng 12(12): 3375-3382, 2006.
 None.                                                                  15 Yoshimura K, Sato K, Aoi N, Kurita M, Hirohi T and Harii K:
                                                                           Cell-assisted lipotransfer for cosmetic breast augmentation:
 References                                                                supportive use of adipose-derived stem/stromal cells. Aesthetic
                                                                           P1ast Surg 32(1): 48-55; discussion 56-47,2008.
   Stephan PJ and Kenkel JM: Updates and advances in                    16 Mafi P, Hindocha S, Mafi R, Griffin M and Khan WS: Adult
   liposuction. Aesthet Surg J 30(1): 83-97; quiz 98-100, 2010.            mesenchymal stem cells and cell surface characterization - a
 2 Triana L, Triana C, Barbato C and Zambrano M: Liposuction:              systematic review of the literature. Open Orthop J 5(Suppl 2):
   25 years of experience in 26,259 patients using different devices.      253-260, 2011.
   Aesthet Surg J 29(6) : 509-512, 2009.                                17 Ishimura D, Yamamoto N, Tajima K, Ohno A, Yamamoto Y,
 3 SchneiderS, Unger M, van Griensven M and Balmayor ER:                   Washimi 0 and Yamada H: Differentiation of adipose-derived
   Adipose-derived mesenchymal stem cells from liposuction and             stromal vascular fraction culture cells into chondrocytes using
   resected fat are feasible sources for regenerative medicine. Eur        the method of cell sorting with a mesenchymal stem cell m~er.
   J Med Res 22(1): 17, 2017.                                              Tohoku J Exp Med 216(2): 149-156, 2008.
 4 Peterson B, Zhang J, Iglesias R, Kabo M, Hedrick M, Benhaim          18 Aust L, Devlin B, Foster SJ, Halvorsen YO, Hicok K, du Laney
   P and Lieberman JR: Healing of critically sized femoral defects,        T, Sen A, Willingmyre GD and Gimble JM: Yield of human
   using genetically modified mesenchymal stem cells from human            adipose-derived adult stem cells from liposuction aspirates.
   adipose tissue. Tissue Eng 11(1-2): 120-129,2005.                       Cytotherapy 6(1): 7-14, 2004.



                                                                                                                                        1233
Case 0:18-cv-61047-UU Document 215-6 Entered on FLSD Docket 07/15/2019 Page 39 of 39

                                                      in vivoJJ: 1229-1234 (2017)


 19 Dominici M, LeBlanc K, Mueller I, Slaper-Cortenbach I, Marini          and functional characterization of freshly isolated adipose tissue-
    F, Krause D, Deans R , Keating A, Prockop D and Horwitz E:             derived stem cells. Stem Cells Dev 16(1): 91-104,2007.
    Minimal criteria for defining multipotent mesenchymal stromal       22 Roncari DA, Lau DC and Kindler S: Exaggerated replication in
    cells. The International Society for Cellular Therapy position         culture of adipocyte precursors from massively obese persons.
    statement. Cytotherapy 8(4): 315-317,2006.                             Metabolism 30(5): 425-427, 1981.
 20 Schipper BM, Marra KG, Zhang W, Dannenberg AD and Rubin
    JP: Regional anatomic and age effects on cell function of human
    adipose-derived stem cells. Ann Plast Surg 60(5) : 538-544, 2008.                                            Received July 26, 2017
 21 Varma MJ, Breuls RG, Schouten TE, Jurgens WJ, Bontkes HJ,                                                   Revised August 16, 2017
    Schuurhuis GJ, van Ham SM and van Milligen FJ: Phenotypical                                                Accepted August 31, 2017




                                                                                                                                            I




 1234
